


Exhibit 10.4

 

EXECUTION COPY

 

 

 

FIRST LIEN CREDIT AGREEMENT

 

dated as of

 

December 16, 2005,

 

among

 

WEIGHTWATCHERS.COM, INC.,

 

THE LENDERS PARTY HERETO

 

and

 

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

19

SECTION 1.03.

Pro Forma Calculations

20

SECTION 1.04.

Classification of Loans and Borrowings

20

 

ARTICLE II

 

The Loans

 

SECTION 2.01.

Commitments

20

SECTION 2.02.

Loans

20

SECTION 2.03.

Borrowing Procedure

21

SECTION 2.04.

Evidence of Debt; Repayment of Loans

22

SECTION 2.05.

Fees

22

SECTION 2.06.

Interest on Loans

22

SECTION 2.07.

Default Interest

23

SECTION 2.08.

Alternate Rate of Interest

23

SECTION 2.09.

Termination and Reduction of Commitments

23

SECTION 2.10.

Conversion and Continuation of Borrowings

24

SECTION 2.11.

Repayment of Borrowings

25

SECTION 2.12.

Optional Prepayment

26

SECTION 2.13.

Mandatory Prepayments

27

SECTION 2.14.

Reserve Requirements; Change in Circumstances

28

SECTION 2.15.

Change in Legality

29

SECTION 2.16.

Indemnity

30

SECTION 2.17.

Pro Rata Treatment

30

SECTION 2.18.

Sharing of Setoffs

30

SECTION 2.19.

Payments

31

SECTION 2.20.

Taxes

32

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

32

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

34

SECTION 3.02.

Authorization

34

SECTION 3.03.

Enforceability

34

SECTION 3.04.

Governmental Approvals

35

SECTION 3.05.

Financial Statements

35

SECTION 3.06.

No Material Adverse Change

35

 

--------------------------------------------------------------------------------


 

SECTION 3.07.

Title to Properties; Possession Under Leases

36

SECTION 3.08.

Subsidiaries

36

SECTION 3.09.

Litigation; Compliance with Laws

36

SECTION 3.10.

Agreements

36

SECTION 3.11.

Federal Reserve Regulations

36

SECTION 3.12.

Investment Company Act

37

SECTION 3.13.

Use of Proceeds

37

SECTION 3.14.

Tax Returns

37

SECTION 3.15.

No Material Misstatements

37

SECTION 3.16.

Employee Benefit Plans

37

SECTION 3.17.

Environmental Matters

37

SECTION 3.18.

Insurance

38

SECTION 3.19.

Security Documents

38

SECTION 3.20.

Labor Matters

38

SECTION 3.21.

Solvency

39

SECTION 3.22.

Transaction Documents

39

 

ARTICLE IV

 

Conditions of Lending

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Existence; Compliance with Laws; Businesses and Properties

42

SECTION 5.02.

Insurance

42

SECTION 5.03.

Obligations and Taxes

43

SECTION 5.04.

Financial Statements, Reports, etc

43

SECTION 5.05.

Litigation and Other Notices

45

SECTION 5.06.

Information Regarding Collateral

45

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

46

SECTION 5.08.

Use of Proceeds

46

SECTION 5.09.

Employee Benefits

46

SECTION 5.10.

Compliance with Environmental Laws

46

SECTION 5.11.

Further Assurances

46

SECTION 5.12.

Interest Rate Protection

47

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness

47

SECTION 6.02.

Liens

48

SECTION 6.03.

Sale and Lease-Back Transactions

50

 

--------------------------------------------------------------------------------


 

SECTION 6.04.

Investments, Loans and Advances

50

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

51

SECTION 6.06.

Restricted Payments; Restrictive Agreements

52

SECTION 6.07.

Transactions with Affiliates

53

SECTION 6.08.

Business of the Borrower and Subsidiaries

53

SECTION 6.09.

Other Indebtedness and Agreements

53

SECTION 6.10.

Capital Expenditures

53

SECTION 6.11.

Interest Coverage Ratio

55

SECTION 6.12.

Fixed Charge Coverage Ratio

55

SECTION 6.13.

Maximum Leverage Ratio

55

SECTION 6.14.

Fiscal Year

55

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

60

SECTION 9.02.

Survival of Agreement

61

SECTION 9.03.

Binding Effect

61

SECTION 9.04.

Successors and Assigns

61

SECTION 9.05.

Expenses; Indemnity

65

SECTION 9.06.

Right of Setoff

66

SECTION 9.07.

Applicable Law

66

SECTION 9.08.

Waivers; Amendment

66

SECTION 9.09.

Interest Rate Limitation

67

SECTION 9.10.

Entire Agreement

68

SECTION 9.11.

WAIVER OF JURY TRIAL

68

SECTION 9.12.

Severability

68

SECTION 9.13.

Counterparts

68

SECTION 9.14.

Headings

69

SECTION 9.15.

Jurisdiction; Consent to Service of Process

69

SECTION 9.16.

Confidentiality

69

SECTION 9.17.

USA PATRIOT Act Notice

70

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.01

-

Guarantors

Schedule 2.01

-

Lenders and Commitments

Schedule 3.07(b)

-

Leased Real Property

Schedule 3.08

-

Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.17

-

Environmental Matters

Schedule 3.18

-

Insurance

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 4.01

-

Local Counsel

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.07

-

Certain Affiliate Transactions

 

EXHIBITS

 

Exhibit A

 

-

 

Form of Administrative Questionnaire

Exhibit B

 

-

 

Form of Assignment and Acceptance

Exhibit C

 

-

 

Form of Borrowing Request

Exhibit D

 

-

 

Form of First Lien Guarantee Agreement

Exhibit E

 

-

 

Form of Intercreditor Agreement

Exhibit F

 

-

 

Form of First Lien Pledge Agreement

Exhibit G

 

-

 

Form of First Lien Pledge and Security Agreement

Exhibit H-1

 

-

 

Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit H-2

 

-

 

Form of Local Counsel Opinion

 

--------------------------------------------------------------------------------


 

FIRST LIEN CREDIT AGREEMENT dated as of December 16, 2005 (this “Agreement”),
among WEIGHTWATCHERS.COM, INC., a Delaware corporation (the “Borrower”), the
Lenders (as defined in Article I), and CREDIT SUISSE, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.

 

Pursuant to a Redemption Agreement dated as of June 13, 2005 (the “Redemption
Agreement”), among Artal Luxembourg S.A., a Luxembourg corporation (the
“Seller”), the Borrower and Weight Watchers International, Inc., a Virginia
corporation (“Parent”), the Borrower intends to redeem (the “Redemption”) all of
the outstanding shares of its common stock held by the Seller for aggregate cash
consideration of approximately $304,800,000 (the “Cash Consideration”).

 

In connection with the foregoing, the Borrower has requested the Lenders to
extend credit in the form of Loans (such term and each other capitalized term
used but not defined in this introductory statement having the meaning given it
in Article I) on the Closing Date, in an aggregate principal amount not in
excess of $170,000,000. The proceeds of the Loans, together with cash on hand at
the Borrower and the proceeds of the loans under the Second Lien Credit
Agreement, are to be used solely to pay the Cash Consideration and related fees
and expenses.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01. DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is

 

--------------------------------------------------------------------------------


 

Controlled by or is under common Control with the person specified; provided,
however, that, for purposes of Section 6.07, the term “Affiliate” shall also
include any person that directly or indirectly owns 15% or more of any class of
Equity Interests of the person specified or that is an officer or director of
the person specified.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.

 

“Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Loan, 2.25% and (b) with respect to any ABR Loan, 1.25%.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Guarantor of (a) any
Equity Interests of any of the Subsidiaries (other than directors’ qualifying
shares) or (b) any other assets of the Borrower or any of the Subsidiaries
(other than (i) inventory, damaged, obsolete or worn out assets and Permitted
Investments, in each case disposed of in the ordinary course of business,
(ii) dispositions between or among Foreign Subsidiaries and (iii) any sale,
transfer or other disposition or series of related sales, transfers or other
dispositions having a value not in excess of $350,000).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,

 

2

--------------------------------------------------------------------------------


 

however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures (including
capitalized web site development costs and capitalized software) of the Borrower
and its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” shall mean (a) any “person” or “group” (as such terms are
used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Sections 13(d) and 14(d) of the Exchange Act) of persons
(other than the Permitted ARTAL Investor Group) becomes, directly or indirectly,
in a single transaction or in a related series of transactions by way of merger,
consolidation, or other business combination or otherwise, the “beneficial
owner” (as such terms is used in Rule 13d-3 of the Exchange Act) of more than
20% of the total voting power in the aggregate of all classes of Equity
Interests of Parent then outstanding entitled to vote generally in elections of
directors of Parent; (b) at all times, as applicable, individuals who on the
Closing Date constituted the Board of Directors of Parent (together with any new
directors whose election to such Board or whose nomination for election by the
stockholders of Parent was approved by a member of the Permitted ARTAL Investor
Group or a vote of 66.67% of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Parent then in office; or (c) Parent
ceasing to own, beneficially and of record, 100% of the Equity Interests of the
Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any

 

3

--------------------------------------------------------------------------------


 

request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Closing Date” shall mean December 16, 2005.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s commitment to
make a Loan hereunder as set forth on Schedule 2.01.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated November 2005.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) non-recurring office relocation expenses during such period, (v) fees and
expenses associated with the Transactions during such period, (vi) fees and
compensation expenses related to employee stock options during such period and
(vii) any non-cash charges (other than the write-down of current assets) for
such period, and minus (b) without duplication (i) all cash payments made during
such period on account of reserves, restructuring charges and other non-cash
charges added to Consolidated Net Income pursuant to clause (a)(vii) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains and all non-cash items of income for such
period, all determined on a consolidated basis in accordance with GAAP. For
purposes of determining the Fixed Charge Coverage Ratio, the Interest Coverage
Ratio and the Leverage Ratio as of or for the periods ended on December 31,
2005, March 31, 2006 and June 30, 2006, Consolidated EBITDA will be deemed to be
equal to (i) for the fiscal quarter ended March 31, 2005, $6,180,398, (ii) for
the fiscal quarter ended June 30, 2005, $11,006,852, and (iii) for the fiscal
quarter ended September 30, 2005, $11,600,295.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(a) Consolidated Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments made during such period in respect of long term
Indebtedness of the Borrower and the Subsidiaries (other than payments made by
the Borrower or any Subsidiary to the Borrower or a Subsidiary), (c) the
aggregate amount of principal payments (other than scheduled principal payments)
made during such period in respect of long term Indebtedness of the Borrower and
the Subsidiaries, to the extent that such payments reduced any scheduled
principal payments that would have become due within one year after the date of
the applicable payment, (d) Capital Expenditures for such period and (e) the
aggregate amount of Taxes paid in cash and (without duplication) Tax Payments in
cash by the Borrower and the Subsidiaries during such period. For purposes

 

4

--------------------------------------------------------------------------------


 

of determining the Fixed Charge Coverage Ratio for the period of four
consecutive quarters ended December 31, 2005, March 31, 2006 and June 30, 2006,
Consolidated Fixed Charges shall be deemed to be equal to (a) the Consolidated
Fixed Charges for the fiscal quarter ended December 31, 2005, multiplied by 4,
(b) the Consolidated Fixed Charges for the two consecutive fiscal quarters ended
March 31, 2006, multiplied by 2 and (c) the Consolidated Fixed Charges for the
three consecutive fiscal quarters ended June 30, 2006, multiplied by 4/3,
respectively.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
cash interest expense (including imputed interest expense in respect of Capital
Lease Obligations and Synthetic Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (c) the aggregate amount of all dividends
in respect of Disqualified Stock paid in cash by the Borrower and the
Subsidiaries during such period. For purposes of determining the Interest
Coverage Ratio for the period of four consecutive quarters ended December 31,
2005, March 31, 2006, and June 30, 2006, Consolidated Interest Expense shall be
deemed to be equal to (a) the Consolidated Interest Expense for the fiscal
quarter ended December 31, 2005, multiplied by 4, (b) the Consolidated Interest
Expense for the two consecutive fiscal quarters ended March 31, 2006, multiplied
by 2 and (c) the Consolidated Interest Expense for the three consecutive fiscal
quarters ended June 30, 2006, multiplied by 4/3, respectively.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income or loss of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such person’s assets are
acquired by the Borrower or any Subsidiary, (c) the income of any person in
which any other person (other than the Borrower or a wholly owned Subsidiary or
any director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a wholly owned Subsidiary by such
person during such period, and (d) any extraordinary gains attributable to sales
of assets.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Facility” shall mean the term loan facility provided for by this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower and the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding the
current portion of any long-term Indebtedness.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Disqualified Stock”  shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) that
extends credit or invests in bank loans as one of its businesses; provided that
neither the Borrower nor any Affiliate thereof shall be an Eligible Assignee.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs

 

6

--------------------------------------------------------------------------------


 

(including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

 

“Equity Issuance” shall mean any issuance or sale by the Borrower or any
Subsidiary of any Equity Interests (other than Disqualified Stock) of the
Borrower or any such Subsidiary, as applicable, except in each case for (a) any
issuance or sale to the Borrower or any Subsidiary, (b) any issuance of
directors’ qualifying shares and (c) any issuance of Equity Interests to Parent,
to the extent the proceeds thereof are used substantially concurrently, and in
any event within five Business Days of such issuance, to finance a Permitted
Acquisition.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA; (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the occurrence of a “prohibited transaction” with

 

7

--------------------------------------------------------------------------------


 

respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable; or (i) any
Foreign Benefit Event.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of the Borrower and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) the amount of any Taxes and Tax
Payments payable in cash by the Borrower and the Subsidiaries with respect to
such fiscal year, (ii) Consolidated Interest Expense for such fiscal year
payable in cash, (iii) Capital Expenditures made in cash in accordance with
Section 6.10 during such fiscal year, except to the extent financed with the
proceeds of Indebtedness, equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA,
(iv) permanent repayments of Indebtedness (other than (x) mandatory prepayments
of Loans under Section 2.13 and (y) Voluntary Prepayments) made by the Borrower
and the Subsidiaries during such fiscal year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year) and (vi) investments by the Borrower and the
Subsidiaries made in compliance with Section 6.04(g).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a).

 

8

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated November 2, 2005, between the
Borrower and the Administrative Agent.

 

“Fees” shall have the meaning assigned to such term in Section 2.05.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any material liability by the Borrower or any
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by the Borrower or any of
the Subsidiaries, or the imposition on the Borrower or any of the Subsidiaries
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in an amount that would result in material
liability.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” shall mean any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained by a Governmental Authority.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

9

--------------------------------------------------------------------------------


 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Grantors” shall mean (a) with respect to the Pledge Agreement, Parent and
(b) with respect to the Pledge and Security Agreement, the Borrower.

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” shall mean the First Lien Guarantee Agreement,
substantially in the form of Exhibit D, among the Borrower, the Subsidiaries
party thereto and the Collateral Agent for the benefit of the Secured Parties.

 

“Guarantor” shall mean each Subsidiary listed on Schedule 1.01, and each other
Subsidiary that is or becomes a party to the Guarantee Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, volatile organic compounds, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances and (b) any other
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are

 

10

--------------------------------------------------------------------------------


 

customarily paid, (d) all obligations of such person under conditional sale or
other title retention agreements relating to property or assets purchased by
such person, (e) all obligations of such person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit, (j) all obligations of such person in
respect of bankers’ acceptances and (k) all obligations of such person in
respect of Disqualified Stock of such person. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of the
date hereof, substantially in the form of Exhibit E, among the Borrower, Parent,
the Collateral Agent and the Second Lien Collateral Agent (as defined therein).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six (or nine or twelve, if
agreed to by the Lenders) months thereafter, as the Borrower may elect;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

11

--------------------------------------------------------------------------------


 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

 

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date. In any period of four consecutive
fiscal quarters in which a Permitted Acquisition occurs, the Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

 

“Loan Documents” shall mean this Agreement, the Security Documents and the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e).

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of the Borrower and the Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower or any other Loan Party to
perform any of its material obligations under any Loan Document to which it is
or will be a party or (c) a material

 

12

--------------------------------------------------------------------------------


 

impairment of the rights of or benefits available to the Lenders under any Loan
Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$2,500,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Maturity Date” shall mean December 16, 2010.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the Borrower intends to reinvest such proceeds
in productive assets of a kind then used or usable in the business of the
Borrower and its Subsidiaries within 365 days of receipt of such proceeds and
(y) no Default or Event of Default shall have occurred and shall be continuing
at the time of receipt of such proceeds, such proceeds shall not constitute Net
Cash Proceeds except to the extent not so used at the end of such 365-day
period, at which time such proceeds shall be deemed to be Net Cash Proceeds; and
(b) with respect to any issuance or incurrence of Indebtedness or any Equity
Issuance, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith.

 

“Obligations” shall mean all obligations defined as “Obligations” in the Pledge
and Security Agreement and the other Security Documents.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any

 

13

--------------------------------------------------------------------------------


 

payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Parent Credit Agreement” shall mean the Fifth Amended and Restated Credit
Agreement dated as of January 21, 2004, among Parent, the lenders party thereto,
Credit Suisse, as syndication agent and a lead arranger, and The Bank of Nova
Scotia, as administrative agent and a lead arranger, as amended from time to
time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Pledge and Security Agreement.

 

 “Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Permitted ARTAL Investor Group” means the Seller or any of its direct or
indirect wholly owned Subsidiaries and ARTAL Group S.A., a Luxembourg
corporation, or any of its direct or indirect wholly owned Subsidiaries.

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

14

--------------------------------------------------------------------------------


 

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above;

 

(f) investments in so-called “auction rate” securities rated AAA or higher by
S&P or Aaa or higher by Moody’s and which have a reset date not more than 90
days from the date of acquisition thereof; and

 

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean the First Lien Pledge Agreement, substantially in
the form of Exhibit F, between Parent and the Collateral Agent for the benefit
of the Secured Parties.

 

“Pledge and Security Agreement” shall mean the First Lien Pledge and Security
Agreement, substantially in the form of Exhibit G, between the Borrower and the
Collateral Agent for the benefit of the Secured Parties.

 

“Pledged Collateral” shall mean (a) all the “Collateral” as defined in the
Pledge Agreement and (b) all the “Pledged Collateral” as defined in the Pledge
and Security Agreement.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.

 

“Redemption” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Redemption Agreement” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

15

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Repayment Date” shall have the meaning given such term in Section 2.11.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
representing more than 50% of the sum of all Loans and Commitments at such time.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary; provided, however, that the Redemption shall not be a Restricted
Payment.

 

“Second Lien Credit Agreement” shall mean the Second Lien Credit Agreement dated
as of the date hereof among the Borrower, the lenders from time to time party
thereto and Credit Suisse, as administrative agent and collateral agent, as the
same may be amended, supplemented or otherwise modified from time to time.

 

16

--------------------------------------------------------------------------------


 

“Second Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
Second Lien Credit Agreement, other than the Intercreditor Agreement.

 

 “Second Priority Liens” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Secured Parties” shall have the meaning assigned to such term in any Security
Document.

 

“Security Documents” shall mean the Pledge and Security Agreement, the Guarantee
Agreement, the Pledge Agreement, the Intercreditor Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.11.

 

“Seller” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or

 

17

--------------------------------------------------------------------------------


 

mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

 

“Tax Payments” shall mean net payments in cash by the Borrower to Parent in
respect of Taxes attributable to the operations of the Borrower and the
Subsidiaries pursuant to tax sharing arrangements in effect from time to time.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time (excluding Indebtedness of the type described in
clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder) minus the amount of cash and Permitted
Investments held by the Borrower and the Subsidiaries as of such date, in an
aggregate amount not to exceed $5,500,000.

 

“Transactions” shall mean, collectively, (a) the performance by the Borrower of
the Redemption Agreement and the consummation of the transactions contemplated
thereby, (b) the execution, delivery and performance by the Loan Parties of the
Loan Documents to which they are or will be a party and the making of the
Borrowings hereunder, (c) the execution, delivery and performance of the Second
Lien Credit Agreement by the parties thereto and the making of the borrowings
thereunder, (d) the execution, delivery and performance by Parent of the Pledge
Agreement and the pledge of the Equity Interest of the Borrower thereunder and
(e) the payment of related fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is

 

18

--------------------------------------------------------------------------------


 

determined. For purposes hereof, the term “Rate” shall mean the Adjusted LIBO
Rate and the Alternate Base Rate.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Voluntary Prepayment” shall mean a prepayment of principal of Loans pursuant to
Section 2.12 in any year to the extent that such prepayment reduces the
scheduled installments of principal due in respect of Loans as set forth in
Section 2.11 in any subsequent year.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02. TERMS GENERALLY. THE DEFINITIONS IN SECTION 1.01 SHALL APPLY
EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. THE WORD “WILL”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”; AND
THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED AS HAVING THE SAME MEANING
AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND
PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS. ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE DEEMED
REFERENCES TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS
AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, (A) ANY REFERENCE IN THIS AGREEMENT TO ANY LOAN
DOCUMENT SHALL MEAN SUCH DOCUMENT AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND (B) ALL TERMS OF AN ACCOUNTING OR
FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM
TIME TO TIME; PROVIDED, HOWEVER, THAT IF THE BORROWER NOTIFIES THE
ADMINISTRATIVE AGENT THAT THE BORROWER WISHES TO AMEND ANY COVENANT IN
ARTICLE VI OR ANY RELATED DEFINITION TO ELIMINATE THE EFFECT OF ANY CHANGE IN
GAAP OCCURRING AFTER THE DATE OF THIS AGREEMENT ON THE OPERATION OF SUCH
COVENANT (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE REQUIRED
LENDERS WISH TO AMEND ARTICLE VI OR ANY RELATED DEFINITION FOR SUCH PURPOSE),
THEN THE BORROWER’S COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE
BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME
EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT IS AMENDED IN
A MANNER SATISFACTORY TO THE BORROWER AND THE REQUIRED LENDERS.

 

19

--------------------------------------------------------------------------------


 


SECTION 1.03. PRO FORMA CALCULATIONS. WITH RESPECT TO ANY PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS DURING WHICH ANY PERMITTED ACQUISITION OCCURS (AND
FOR PURPOSES OF DETERMINING WHETHER AN ACQUISITION IS A PERMITTED ACQUISITION
UNDER SECTION 6.04(G) OR WOULD RESULT IN A DEFAULT OR AN EVENT OF DEFAULT), THE
LEVERAGE RATIO SHALL BE CALCULATED WITH RESPECT TO SUCH PERIOD ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION (INCLUDING, WITHOUT
DUPLICATION, (A) ALL PRO FORMA ADJUSTMENTS PERMITTED OR REQUIRED BY ARTICLE 11
OF REGULATION S-X UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND (B) PRO
FORMA ADJUSTMENTS FOR COST SAVINGS (NET OF CONTINUING ASSOCIATED EXPENSES) TO
THE EXTENT SUCH COST SAVINGS ARE FACTUALLY SUPPORTABLE AND HAVE BEEN REALIZED OR
ARE REASONABLY EXPECTED TO BE REALIZED WITHIN 12 MONTHS FOLLOWING SUCH PERMITTED
ACQUISITION, PROVIDED THAT ALL SUCH ADJUSTMENTS SHALL BE SET FORTH IN A
REASONABLY DETAILED CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER), USING,
FOR PURPOSES OF MAKING SUCH CALCULATIONS, THE HISTORICAL FINANCIAL STATEMENTS OF
THE BORROWER AND THE SUBSIDIARIES WHICH SHALL BE REFORMULATED AS IF SUCH
PERMITTED ACQUISITION, AND ANY OTHER PERMITTED ACQUISITIONS THAT HAVE BEEN
CONSUMMATED DURING THE PERIOD, HAD BEEN CONSUMMATED ON THE FIRST DAY OF SUCH
PERIOD.


 


SECTION 1.04. CLASSIFICATION OF LOANS AND BORROWINGS. FOR PURPOSES OF THIS
AGREEMENT, LOANS AND BORROWINGS MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G.,
A “EUROCURRENCY LOAN” OR A “EUROCURRENCY BORROWING”).


 


ARTICLE II


 


THE LOANS


 


SECTION 2.01. COMMITMENTS. SUBJECT TO THE TERMS AND CONDITIONS AND RELYING UPON
THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH LENDER AGREES,
SEVERALLY AND NOT JOINTLY, TO MAKE A LOAN TO THE BORROWER ON THE CLOSING DATE IN
A PRINCIPAL AMOUNT NOT TO EXCEED ITS COMMITMENT. AMOUNTS PAID OR PREPAID IN
RESPECT OF LOANS MAY NOT BE REBORROWED.


 


SECTION 2.02. LOANS. (A)  EACH LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR
COMMITMENTS; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND HEREUNDER
(IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY SUCH OTHER
LENDER). THE LOANS COMPRISING ANY BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.


 


(B)   SUBJECT TO SECTIONS 2.08 AND 2.15, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST PURSUANT
TO SECTION 2.03. EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME;
PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE


 

20

--------------------------------------------------------------------------------


 


ENTITLED TO REQUEST ANY BORROWING THAT, IF MADE, WOULD RESULT IN MORE THAN THREE
EURODOLLAR BORROWINGS OUTSTANDING HEREUNDER AT ANY TIME. FOR PURPOSES OF THE
FOREGOING, BORROWINGS HAVING DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER
THEY COMMENCE ON THE SAME DATE, SHALL BE CONSIDERED SEPARATE BORROWINGS.


 


(C)   EACH LENDER SHALL MAKE THE LOAN TO BE MADE BY IT HEREUNDER ON THE CLOSING
DATE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT IN NEW YORK
CITY AS THE ADMINISTRATIVE AGENT MAY DESIGNATE NOT LATER THAN 1:00 P.M., NEW
YORK CITY TIME, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY CREDIT THE AMOUNTS
SO RECEIVED TO AN ACCOUNT DESIGNATED BY THE BORROWER IN THE BORROWING REQUEST
OR, IF THE BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION
PRECEDENT HEREIN SPECIFIED SHALL NOT HAVE BEEN MET, RETURN THE AMOUNTS SO
RECEIVED TO THE RESPECTIVE LENDERS.


 


(D)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE DATE OF BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF THE BORROWING, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT ON THE DATE OF THE BORROWING IN ACCORDANCE WITH
PARAGRAPH (C) ABOVE AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.
IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS AVAILABLE THEN, TO THE
EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER
WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER TO BUT EXCLUDING THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE BORROWER, A RATE PER ANNUM EQUAL
TO THE INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH
BORROWING AND (II) IN THE CASE OF SUCH LENDER, A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT TO REPRESENT ITS COST OF OVERNIGHT OR SHORT-TERM FUNDS
(WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR). IF SUCH LENDER
SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT
SHALL CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF
THIS AGREEMENT.


 


SECTION 2.03. BORROWING PROCEDURE. IN ORDER TO REQUEST THE BORROWING, THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE
(A) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW
YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE PROPOSED BORROWING, AND (B) IN
THE CASE OF AN ABR BORROWING, NOT LATER THAN 12:00 (NOON), NEW YORK CITY TIME,
ONE BUSINESS DAY BEFORE THE PROPOSED BORROWING. A TELEPHONIC BORROWING REQUEST
SHALL BE IRREVOCABLE, AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR FAX TO
THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST AND SHALL SPECIFY THE
FOLLOWING INFORMATION: (I) WHETHER SUCH BORROWING IS TO BE A EURODOLLAR
BORROWING OR AN ABR BORROWING; (II) THE DATE OF SUCH BORROWING (WHICH SHALL BE A
BUSINESS DAY); (III) THE NUMBER AND LOCATION OF THE ACCOUNT TO WHICH FUNDS ARE
TO BE DISBURSED; (IV) THE AMOUNT OF SUCH BORROWING; AND (V) IF SUCH BORROWING IS
TO BE A EURODOLLAR BORROWING, THE INTEREST PERIOD WITH RESPECT THERETO. IF NO
ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED IN ANY SUCH NOTICE, THEN THE
REQUESTED BORROWING SHALL BE AN ABR BORROWING. IF NO INTEREST PERIOD WITH
RESPECT TO ANY EURODOLLAR BORROWING IS

 

21

--------------------------------------------------------------------------------


 


SPECIFIED IN SUCH NOTICE, THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN
INTEREST PERIOD OF ONE MONTH’S DURATION. THE ADMINISTRATIVE AGENT SHALL PROMPTLY
ADVISE THE APPLICABLE LENDERS OF ANY NOTICE GIVEN PURSUANT TO THIS SECTION 2.03
(AND THE CONTENTS THEREOF), AND OF EACH LENDER’S PORTION OF THE REQUESTED
BORROWING.


 


SECTION 2.04. EVIDENCE OF DEBT; REPAYMENT OF LOANS. (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
EACH LENDER THE PRINCIPAL AMOUNT OF EACH LOAN OF SUCH LENDER AS PROVIDED IN
SECTION 2.11.


 


(B)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM THE LOAN MADE BY SUCH LENDER HEREUNDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER
THIS AGREEMENT.


 


(C)   THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND, IF APPLICABLE,
THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER OR ANY GUARANTOR AND EACH LENDER’S SHARE
THEREOF.


 


(D)   THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPHS (B) AND (C) ABOVE SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE
OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY
THE LOANS IN ACCORDANCE WITH THEIR TERMS.


 


(E)   ANY LENDER MAY REQUEST THAT LOANS MADE BY IT HEREUNDER BE EVIDENCED BY A
PROMISSORY NOTE. IN SUCH EVENT, THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO SUCH LENDER AND ITS REGISTERED ASSIGNS AND
IN A FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE BORROWER. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN THE
EVENT ANY LENDER SHALL REQUEST AND RECEIVE SUCH A PROMISSORY NOTE, THE INTERESTS
REPRESENTED BY SUCH NOTE SHALL AT ALL TIMES (INCLUDING AFTER ANY ASSIGNMENT OF
ALL OR PART OF SUCH INTERESTS PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES PAYABLE TO THE PAYEE NAMED THEREIN OR ITS REGISTERED
ASSIGNS.


 


SECTION 2.05. FEES. THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
ITS OWN ACCOUNT, THE FEES (THE “FEES”) SET FORTH IN THE FEE LETTER AT THE TIMES
AND IN THE AMOUNTS SPECIFIED THEREIN. ONCE PAID, NONE OF THE FEES SHALL BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.06. INTEREST ON LOANS. (A)  SUBJECT TO THE PROVISIONS OF SECTION 2.07,
THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS
THE

 

22

--------------------------------------------------------------------------------


 


CASE MAY BE, WHEN THE ALTERNATE BASE RATE IS DETERMINED BY REFERENCE TO THE
PRIME RATE AND OVER A YEAR OF 360 DAYS AT ALL OTHER TIMES AND CALCULATED FROM
AND INCLUDING THE DATE OF SUCH BORROWING TO BUT EXCLUDING THE DATE OF REPAYMENT
THEREOF) AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE
APPLICABLE PERCENTAGE.


 


(B)   SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE PERCENTAGE.


 


(C)   INTEREST ON EACH LOAN SHALL BE PAYABLE ON THE INTEREST PAYMENT DATES
APPLICABLE TO SUCH LOAN EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT. THE
APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBO RATE FOR EACH INTEREST PERIOD OR
DAY WITHIN AN INTEREST PERIOD, AS THE CASE MAY BE, SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


SECTION 2.07. DEFAULT INTEREST. IF THE BORROWER SHALL DEFAULT IN THE PAYMENT OF
ANY PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY OTHER AMOUNT DUE HEREUNDER, BY
ACCELERATION OR OTHERWISE, OR UNDER ANY OTHER LOAN DOCUMENT, THEN, UNTIL SUCH
DEFAULTED AMOUNT SHALL HAVE BEEN PAID IN FULL, TO THE EXTENT PERMITTED BY LAW,
SUCH AMOUNT SHALL BEAR INTEREST (AFTER AS WELL AS BEFORE JUDGMENT), PAYABLE ON
DEMAND, (A) IN THE CASE OF PRINCIPAL, AT THE RATE OTHERWISE APPLICABLE TO SUCH
LOAN PURSUANT TO SECTION 2.06 PLUS 2.00% PER ANNUM AND (B) IN ALL OTHER CASES,
AT A RATE PER ANNUM (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED
OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, WHEN DETERMINED BY REFERENCE
TO THE PRIME RATE AND OVER A YEAR OF 360 DAYS AT ALL OTHER TIMES) EQUAL TO THE
RATE THAT WOULD BE APPLICABLE TO AN ABR LOAN PLUS 2.00% PER ANNUM.


 


SECTION 2.08. ALTERNATE RATE OF INTEREST. IN THE EVENT, AND ON EACH OCCASION,
THAT ON THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY INTEREST
PERIOD FOR A EURODOLLAR BORROWING THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
THAT DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING SUCH
BORROWING ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, OR THAT
THE RATES AT WHICH SUCH DOLLAR DEPOSITS ARE BEING OFFERED WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO ANY LENDER OF MAKING OR MAINTAINING ITS
EURODOLLAR LOAN DURING SUCH INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE, THE ADMINISTRATIVE AGENT SHALL,
AS SOON AS PRACTICABLE THEREAFTER, GIVE WRITTEN OR FAX NOTICE OF SUCH
DETERMINATION TO THE BORROWER AND THE LENDERS. IN THE EVENT OF ANY SUCH
DETERMINATION, UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE ADVISED THE BORROWER
AND THE LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER
EXIST, ANY REQUEST BY THE BORROWER FOR A EURODOLLAR BORROWING PURSUANT TO
SECTION 2.10 SHALL BE DEEMED TO BE A REQUEST FOR AN ABR BORROWING. EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT UNDER THIS SECTION 2.08 SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS. (A)  THE COMMITMENTS
SHALL AUTOMATICALLY TERMINATE UPON THE EARLIER TO OCCUR OF (I)  THE MAKING OF
THE LOANS ON THE CLOSING DATE AND (II)  5:00 P.M., NEW YORK CITY TIME, ON
DECEMBER 30, 2005.

 

23

--------------------------------------------------------------------------------


 


(B)   UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR FAX NOTICE
TO THE ADMINISTRATIVE AGENT, THE BORROWER MAY AT ANY TIME IN WHOLE PERMANENTLY
TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE, THE COMMITMENTS;
PROVIDED, HOWEVER, THAT EACH PARTIAL REDUCTION OF THE COMMITMENTS SHALL BE IN AN
INTEGRAL MULTIPLE OF $1,000,000.


 


(C)   EACH REDUCTION IN THE COMMITMENTS HEREUNDER SHALL BE MADE RATABLY AMONG
THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


SECTION 2.10. CONVERSION AND CONTINUATION OF BORROWINGS. THE BORROWER SHALL HAVE
THE RIGHT AT ANY TIME UPON PRIOR IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT
BY TELEPHONE (A) NOT LATER THAN 12:00 (NOON), NEW YORK CITY TIME, ONE BUSINESS
DAY PRIOR TO CONVERSION, TO CONVERT ANY EURODOLLAR BORROWING INTO AN ABR
BORROWING, (B) NOT LATER THAN 12:00 (NOON), NEW YORK CITY TIME, THREE BUSINESS
DAYS PRIOR TO CONVERSION OR CONTINUATION, TO CONVERT ANY ABR BORROWING INTO A
EURODOLLAR BORROWING OR TO CONTINUE ANY EURODOLLAR BORROWING AS A EURODOLLAR
BORROWING FOR AN ADDITIONAL INTEREST PERIOD, AND (C) NOT LATER THAN
12:00 (NOON), NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO CONVERSION, TO
CONVERT THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR BORROWING TO ANOTHER
PERMISSIBLE INTEREST PERIOD, SUBJECT IN EACH CASE TO THE FOLLOWING:


 

(I)  EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE LENDERS IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING THE
CONVERTED OR CONTINUED BORROWING;

 

(II)  IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY BORROWING SHALL
BE CONVERTED OR CONTINUED, THEN EACH RESULTING BORROWING SHALL SATISFY THE
LIMITATIONS SPECIFIED IN SECTIONS 2.02(A) AND 2.02(B) REGARDING THE PRINCIPAL
AMOUNT AND MAXIMUM NUMBER OF BORROWINGS OF THE RELEVANT TYPE;

 

(III)  EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE ADMINISTRATIVE
AGENT BY RECORDING FOR THE ACCOUNT OF SUCH LENDER THE NEW LOAN OF SUCH LENDER
RESULTING FROM SUCH CONVERSION AND REDUCING THE LOAN (OR PORTION THEREOF) OF
SUCH LENDER BEING CONVERTED BY AN EQUIVALENT PRINCIPAL AMOUNT; ACCRUED INTEREST
ON ANY EURODOLLAR LOAN (OR PORTION THEREOF) BEING CONVERTED SHALL BE PAID BY THE
BORROWER AT THE TIME OF CONVERSION;

 

(IV)  IF ANY EURODOLLAR BORROWING IS CONVERTED AT A TIME OTHER THAN THE END OF
THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL PAY, UPON DEMAND, ANY
AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.16;

 

(V)  ANY PORTION OF A BORROWING MATURING OR REQUIRED TO BE REPAID IN LESS THAN
ONE MONTH MAY NOT BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR BORROWING;

 

(VI)  ANY PORTION OF A EURODOLLAR BORROWING THAT CANNOT BE CONVERTED INTO OR
CONTINUED AS A EURODOLLAR BORROWING BY REASON OF THE IMMEDIATELY PRECEDING
CLAUSE SHALL BE AUTOMATICALLY CONVERTED AT THE END OF THE INTEREST PERIOD IN
EFFECT FOR SUCH BORROWING INTO AN ABR BORROWING;

 

24

--------------------------------------------------------------------------------


 

(VII)  NO INTEREST PERIOD MAY BE SELECTED FOR ANY EURODOLLAR BORROWING THAT
WOULD END LATER THAN A REPAYMENT DATE OCCURRING ON OR AFTER THE FIRST DAY OF
SUCH INTEREST PERIOD IF, AFTER GIVING EFFECT TO SUCH SELECTION, THE AGGREGATE
OUTSTANDING AMOUNT OF (A) THE EURODOLLAR BORROWINGS WITH INTEREST PERIODS ENDING
ON OR PRIOR TO SUCH REPAYMENT DATE AND (B) THE ABR BORROWINGS WOULD NOT BE AT
LEAST EQUAL TO THE PRINCIPAL AMOUNT OF BORROWINGS TO BE PAID ON SUCH REPAYMENT
DATE; AND

 

(VIII)  UPON NOTICE TO THE BORROWER FROM THE ADMINISTRATIVE AGENT GIVEN AT THE
REQUEST OF THE REQUIRED LENDERS, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF A DEFAULT OR EVENT OF DEFAULT, NO OUTSTANDING LOAN MAY BE CONVERTED INTO, OR
CONTINUED AS, A EURODOLLAR LOAN.

 

Each telephonic request pursuant to this Section 2.10 shall be confirmed
promptly in writing by hand delivery or fax to the Administrative Agent, shall
be irrevocable and shall refer to this Agreement and specify (i) the identity
and amount of the Borrowing that the Borrower requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and
(iv) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall advise
the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Borrower shall
not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be continued into an ABR
Borrowing.

 


SECTION 2.11. REPAYMENT OF BORROWINGS. (A)  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, ON THE DATES SET FORTH
BELOW, OR IF ANY SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT PRECEDING BUSINESS
DAY (EACH SUCH DATE BEING CALLED A “REPAYMENT DATE”), A PRINCIPAL AMOUNT OF THE
LOANS (AS ADJUSTED FROM TIME TO TIME PURSUANT TO SECTIONS 2.11(B), 2.12 AND
2.13(E)) EQUAL TO THE AMOUNT SET FORTH BELOW FOR SUCH DATE, TOGETHER IN EACH
CASE WITH ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT
EXCLUDING THE DATE OF SUCH PAYMENT:

 

Repayment Date

 

Amount

 

March 31, 2006

 

$

425,000

 

June 30, 2006

 

$

425,000

 

September 30, 2006

 

$

425,000

 

December 31, 2006

 

$

425,000

 

March 31, 2007

 

$

425,000

 

June 30, 2007

 

$

425,000

 

September 30, 2007

 

$

425,000

 

 

25

--------------------------------------------------------------------------------


 

Repayment Date

 

Amount

 

December 31, 2007

 

$

425,000

 

March 31, 2008

 

$

425,000

 

June 30, 2008

 

$

425,000

 

September 30, 2008

 

$

425,000

 

December 31, 2008

 

$

425,000

 

March 31, 2009

 

$

425,000

 

June 30, 2009

 

$

425,000

 

September 30, 2009

 

$

425,000

 

December 31, 2009

 

$

425,000

 

March 31, 2010

 

$

425,000

 

June 30, 2010

 

$

425,000

 

September 30, 2010

 

$

425,000

 

Maturity Date

 

$

161,925,000

 

 


(B)   IN THE EVENT AND ON EACH OCCASION THAT THE COMMITMENTS SHALL BE REDUCED OR
SHALL EXPIRE OR TERMINATE OTHER THAN AS A RESULT OF THE MAKING OF A LOAN, THE
INSTALLMENTS PAYABLE ON EACH REPAYMENT DATE SHALL BE REDUCED PRO RATA BY AN
AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH REDUCTION, EXPIRATION OR
TERMINATION.


 


(C)   TO THE EXTENT NOT PREVIOUSLY PAID, ALL LOANS SHALL BE DUE AND PAYABLE ON
THE MATURITY DATE, TOGETHER WITH ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL
AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE OF PAYMENT.


 


(D)   ALL REPAYMENTS PURSUANT TO THIS SECTION 2.11 SHALL BE SUBJECT TO
SECTION 2.16, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR PENALTY.


 


SECTION 2.12. OPTIONAL PREPAYMENT. (A)  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, UPON AT
LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE
PROMPTLY CONFIRMED BY WRITTEN OR FAX NOTICE) IN THE CASE OF EURODOLLAR LOANS, OR
WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY WRITTEN OR FAX
NOTICE) AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF PREPAYMENT IN THE CASE OF
ABR LOANS, TO THE ADMINISTRATIVE AGENT BEFORE 11:00 A.M., NEW YORK CITY TIME;
PROVIDED, HOWEVER, THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $1,000,000.


 


(B)   OPTIONAL PREPAYMENTS OF LOANS SHALL BE APPLIED PRO RATA AGAINST THE
REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE LOANS UNDER
SECTION 2.11.


 


(C)   EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING (OR PORTION THEREOF) TO BE PREPAID, SHALL BE
IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH BORROWING BY THE AMOUNT
STATED THEREIN ON THE DATE STATED THEREIN; PROVIDED THAT ANY SUCH NOTICE
DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE
EFFECTIVENESS OF OTHER FINANCING ARRANGEMENTS, IN WHICH CASE SUCH NOTICE MAY BE
REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE SPECIFIED EFFECTIVE DATE) IF SUCH

 

26

--------------------------------------------------------------------------------


 


CONDITION IS NOT SATISFIED. ALL PREPAYMENTS UNDER THIS SECTION 2.12 SHALL BE
SUBJECT TO SECTION 2.16 BUT OTHERWISE WITHOUT PREMIUM OR PENALTY. ALL
PREPAYMENTS UNDER THIS SECTION 2.12 SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID
INTEREST ON THE PRINCIPAL AMOUNT TO BE PREPAID TO BUT EXCLUDING THE DATE OF
PAYMENT.


 


SECTION 2.13. MANDATORY PREPAYMENTS. (A)  NOT LATER THAN THE FIFTH BUSINESS DAY
FOLLOWING THE RECEIPT OF NET CASH PROCEEDS IN RESPECT OF ANY ASSET SALE, THE
BORROWER SHALL APPLY 100% OF THE NET CASH PROCEEDS RECEIVED WITH RESPECT THERETO
TO PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH SECTION 2.13(E).


 


(B)   IN THE EVENT AND ON EACH OCCASION THAT AN EQUITY ISSUANCE OCCURS, THE
BORROWER SHALL, SUBSTANTIALLY SIMULTANEOUSLY WITH (AND IN ANY EVENT NOT LATER
THAN THE FIFTH BUSINESS DAY NEXT FOLLOWING) THE OCCURRENCE OF SUCH EQUITY
ISSUANCE, APPLY 50% (OR, IF AFTER GIVING EFFECT TO THE USE OF THE PROCEEDS OF
SUCH EQUITY ISSUANCE, THE LEVERAGE RATIO WOULD BE LESS THAN 4.50 TO 1.0, 25%) OF
THE NET CASH PROCEEDS THEREFROM TO PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH
SECTION 2.13(E); PROVIDED THAT NO PREPAYMENT UNDER THIS PARAGRAPH SHALL BE
REQUIRED IF AFTER GIVING EFFECT TO THE USE OF THE PROCEEDS OF SUCH EQUITY
ISSUANCE, THE LEVERAGE RATIO WOULD BE LESS THAN 3.50 TO 1.0.


 


(C)   NO LATER THAN THE EARLIER OF (I) 90 DAYS AFTER THE END OF EACH FISCAL YEAR
OF THE BORROWER, COMMENCING WITH THE FISCAL YEAR ENDING ON DECEMBER 31, 2006,
AND (II) THE DATE ON WHICH THE FINANCIAL STATEMENTS WITH RESPECT TO SUCH PERIOD
ARE DELIVERED PURSUANT TO SECTION 5.04(A), THE BORROWER SHALL PREPAY OUTSTANDING
LOANS IN ACCORDANCE WITH SECTION 2.13(E) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THE EXCESS, IF ANY, OF (I) 50% OF EXCESS CASH FLOW FOR THE FISCAL YEAR THEN
ENDED OVER (II) VOLUNTARY PREPAYMENTS MADE DURING SUCH FISCAL YEAR; PROVIDED
THAT (A) SUCH PERCENTAGE SHALL BE REDUCED TO 25% IF THE LEVERAGE RATIO AS OF THE
END OF SUCH FISCAL YEAR WAS LESS THAN 4.50 TO 1.00 AND (B) NO PREPAYMENT UNDER
THIS PARAGRAPH SHALL BE REQUIRED IF THE LEVERAGE RATIO AS OF THE END OF SUCH
FISCAL YEAR WAS LESS THAN 3.50 TO 1.00.


 


(D)   IN THE EVENT THAT ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY SHALL
RECEIVE NET CASH PROCEEDS FROM THE ISSUANCE OR INCURRENCE OF INDEBTEDNESS FOR
MONEY BORROWED OR DISQUALIFIED STOCK OF ANY LOAN PARTY OR ANY SUBSIDIARY OF A
LOAN PARTY (OTHER THAN ANY CASH PROCEEDS FROM THE ISSUANCE OF INDEBTEDNESS OR
DISQUALIFIED STOCK PERMITTED PURSUANT TO SECTION 6.01), THE BORROWER SHALL,
SUBSTANTIALLY SIMULTANEOUSLY WITH (AND IN ANY EVENT NOT LATER THAN THE FIFTH
BUSINESS DAY NEXT FOLLOWING) THE RECEIPT OF SUCH NET CASH PROCEEDS BY SUCH LOAN
PARTY OR SUCH SUBSIDIARY, APPLY AN AMOUNT EQUAL TO 100% OF SUCH NET CASH
PROCEEDS TO PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH SECTION 2.13(E).


 


(E)   MANDATORY PREPAYMENTS OF OUTSTANDING LOANS UNDER THIS AGREEMENT SHALL BE
ALLOCATED RATABLY AMONG THE LENDERS THAT ACCEPT THE SAME AND APPLIED PRO RATA
AGAINST THE REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE
LOANS OF SUCH LENDERS UNDER SECTION 2.11. ANY LENDER MAY ELECT, BY NOTICE TO THE
ADMINISTRATIVE AGENT AT OR PRIOR TO THE TIME AND IN THE MANNER SPECIFIED BY THE
ADMINISTRATIVE AGENT, PRIOR TO ANY PREPAYMENT OF LOANS REQUIRED TO BE MADE BY
THE BORROWER PURSUANT TO THIS SECTION 2.13, TO DECLINE ALL (BUT NOT A PORTION)
OF ITS PRO RATA SHARE OF SUCH PREPAYMENT (SUCH DECLINED

 

27

--------------------------------------------------------------------------------


 


AMOUNTS, THE “DECLINED PROCEEDS”). ANY DECLINED PROCEEDS SHALL BE OFFERED TO THE
LENDERS NOT SO DECLINING SUCH PREPAYMENT (WITH SUCH LENDERS HAVING THE RIGHT TO
DECLINE ANY PREPAYMENT WITH DECLINED PROCEEDS AT THE TIME AND IN THE MANNER
SPECIFIED BY THE ADMINISTRATIVE AGENT). ANY REMAINING DECLINED PROCEEDS SHALL BE
APPLIED FIRST, AS MAY BE REQUIRED PURSUANT TO THE MANDATORY PREPAYMENT
PROVISIONS OF THE SECOND LIEN CREDIT AGREEMENT AND SECOND, AS DETERMINED BY THE
BORROWER.


 


(F)   THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, AT THE TIME OF
EACH PREPAYMENT REQUIRED UNDER THIS SECTION 2.13, (I) A CERTIFICATE SIGNED BY A
FINANCIAL OFFICER OF THE BORROWER SETTING FORTH IN REASONABLE DETAIL THE
CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT AND (II) TO THE EXTENT PRACTICABLE,
AT LEAST FIVE BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH PREPAYMENT. EACH NOTICE
OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE TYPE OF EACH LOAN BEING
PREPAID AND THE PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE
PREPAID; PROVIDED, HOWEVER, THAT, IF AT THE TIME OF ANY PREPAYMENT PURSUANT TO
THIS SECTION 2.13 THERE SHALL BE OUTSTANDING BORROWINGS OF DIFFERENT TYPES OR
EURODOLLAR BORROWINGS WITH DIFFERENT INTEREST PERIODS, AND IF SOME BUT NOT ALL
LENDERS SHALL HAVE ACCEPTED SUCH MANDATORY PREPAYMENT, THEN THE AGGREGATE AMOUNT
OF SUCH MANDATORY PREPAYMENT SHALL BE ALLOCATED RATABLY TO EACH OUTSTANDING
BORROWING OF THE ACCEPTING LENDERS. ALL PREPAYMENTS OF BORROWINGS UNDER THIS
SECTION 2.13 SHALL BE SUBJECT TO SECTION 2.16, BUT SHALL OTHERWISE BE WITHOUT
PREMIUM OR PENALTY, AND SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON
THE PRINCIPAL AMOUNT TO BE PREPAID TO BUT EXCLUDING THE DATE OF PAYMENT.


 


SECTION 2.14. RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES. (A) 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF ANY CHANGE IN LAW
SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF OR CREDIT
EXTENDED BY ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT WHICH IS REFLECTED
IN THE ADJUSTED LIBO RATE) OR SHALL IMPOSE ON SUCH LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER, AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO
INCREASE THE COST TO SUCH LENDER OF MAKING OR MAINTAINING ANY EURODOLLAR LOAN OR
TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) BY AN AMOUNT DEEMED BY SUCH LENDER
TO BE MATERIAL, THEN THE BORROWER WILL PAY TO SUCH LENDER UPON DEMAND SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH ADDITIONAL
COSTS INCURRED OR REDUCTION SUFFERED.


 


(B)   IF ANY LENDER SHALL HAVE DETERMINED THAT ANY CHANGE IN LAW REGARDING
CAPITAL ADEQUACY HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF
ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY SUCH LENDER
PURSUANT HERETO TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.

 

28

--------------------------------------------------------------------------------


 


(C)   A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) ABOVE SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 10 DAYS AFTER ITS
RECEIPT OF THE SAME.


 


(D)   FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION FOR ANY
INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN
RETURN ON CAPITAL SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE UNDER ANY OBLIGATION
TO COMPENSATE ANY LENDER UNDER PARAGRAPH (A) OR (B) ABOVE WITH RESPECT TO
INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE DATE THAT
IS 120 DAYS PRIOR TO SUCH REQUEST IF SUCH LENDER KNEW OR COULD REASONABLY HAVE
BEEN EXPECTED TO KNOW OF THE CIRCUMSTANCES GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF THE FACT THAT SUCH CIRCUMSTANCES WOULD RESULT IN A CLAIM
FOR INCREASED COMPENSATION BY REASON OF SUCH INCREASED COSTS OR REDUCTIONS;
PROVIDED FURTHER THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO ANY INCREASED
COSTS OR REDUCTIONS ARISING OUT OF THE RETROACTIVE APPLICATION OF ANY CHANGE IN
LAW WITHIN SUCH 120-DAY PERIOD. THE PROTECTION OF THIS SECTION SHALL BE
AVAILABLE TO EACH LENDER REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY
OR INAPPLICABILITY OF THE CHANGE IN LAW THAT SHALL HAVE OCCURRED OR BEEN
IMPOSED.


 


SECTION 2.15. CHANGE IN LEGALITY. (A)  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IF ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO
MAINTAIN ANY EURODOLLAR LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS AS
CONTEMPLATED HEREBY WITH RESPECT TO ANY EURODOLLAR LOAN, THEN, BY WRITTEN NOTICE
TO THE BORROWER AND TO THE ADMINISTRATIVE AGENT:


 

(I)  SUCH LENDER MAY DECLARE THAT EURODOLLAR LOANS WILL NOT THEREAFTER (FOR THE
DURATION OF SUCH UNLAWFULNESS) BE CONTINUED FOR ADDITIONAL INTEREST PERIODS AND
ABR LOANS WILL NOT THEREAFTER (FOR SUCH DURATION) BE CONVERTED INTO EURODOLLAR
LOANS, WHEREUPON ANY REQUEST TO CONVERT AN ABR BORROWING TO A EURODOLLAR
BORROWING OR TO CONTINUE A EURODOLLAR BORROWING FOR AN ADDITIONAL INTEREST
PERIOD SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST TO CONTINUE AN ABR
LOAN AS SUCH FOR AN ADDITIONAL INTEREST PERIOD OR TO CONVERT A EURODOLLAR LOAN
INTO AN ABR LOAN, AS THE CASE MAY BE, UNLESS SUCH DECLARATION SHALL BE
SUBSEQUENTLY WITHDRAWN; AND

 

(II)  SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS MADE BY IT
BE CONVERTED TO ABR LOANS, IN WHICH EVENT ALL SUCH EURODOLLAR LOANS SHALL BE
AUTOMATICALLY CONVERTED TO ABR LOANS AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS
PROVIDED IN PARAGRAPH (B) BELOW.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans resulting from the conversion of such Eurodollar Loans.

 

29

--------------------------------------------------------------------------------


 


(B)   FOR PURPOSES OF THIS SECTION 2.15, A NOTICE TO THE BORROWER BY ANY LENDER
SHALL BE EFFECTIVE AS TO EACH EURODOLLAR LOAN MADE BY SUCH LENDER, IF LAWFUL, ON
THE LAST DAY OF THE INTEREST PERIOD THEN APPLICABLE TO SUCH EURODOLLAR LOAN; IN
ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT BY THE
BORROWER.


 


SECTION 2.16. INDEMNITY. THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY
LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF
(A) ANY EVENT, OTHER THAN A DEFAULT BY SUCH LENDER IN THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER, WHICH RESULTS IN (I) SUCH LENDER RECEIVING OR BEING
DEEMED TO RECEIVE ANY AMOUNT ON ACCOUNT OF THE PRINCIPAL OF ANY EURODOLLAR LOAN
PRIOR TO THE END OF THE INTEREST PERIOD IN EFFECT THEREFOR, (II) THE CONVERSION
OF ANY EURODOLLAR LOAN TO AN ABR LOAN, OR THE CONVERSION OF THE INTEREST PERIOD
WITH RESPECT TO ANY EURODOLLAR LOAN, IN EACH CASE OTHER THAN ON THE LAST DAY OF
THE INTEREST PERIOD IN EFFECT THEREFOR, OR (III) ANY EURODOLLAR LOAN TO BE MADE
BY SUCH LENDER (INCLUDING ANY EURODOLLAR LOAN TO BE MADE PURSUANT TO A
CONVERSION OR CONTINUATION UNDER SECTION 2.10) NOT BEING MADE AFTER NOTICE OF
SUCH LOAN SHALL HAVE BEEN GIVEN BY THE BORROWER HEREUNDER (ANY OF THE EVENTS
REFERRED TO IN THIS CLAUSE (A) BEING CALLED A “BREAKAGE EVENT”) OR (B) ANY
DEFAULT IN THE MAKING OF ANY PAYMENT OR PREPAYMENT REQUIRED TO BE MADE
HEREUNDER. IN THE CASE OF ANY BREAKAGE EVENT, SUCH LOSS SHALL INCLUDE AN AMOUNT
EQUAL TO THE EXCESS, AS REASONABLY DETERMINED BY SUCH LENDER, OF (I) ITS COST OF
OBTAINING FUNDS FOR THE EURODOLLAR LOAN THAT IS THE SUBJECT OF SUCH BREAKAGE
EVENT FOR THE PERIOD FROM THE DATE OF SUCH BREAKAGE EVENT TO THE LAST DAY OF THE
INTEREST PERIOD IN EFFECT (OR THAT WOULD HAVE BEEN IN EFFECT) FOR SUCH LOAN OVER
(II) THE AMOUNT OF INTEREST LIKELY TO BE REALIZED BY SUCH LENDER IN REDEPLOYING
THE FUNDS RELEASED OR NOT UTILIZED BY REASON OF SUCH BREAKAGE EVENT FOR SUCH
PERIOD. A CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS WHICH
SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION 2.16 SHALL BE
DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.17. PRO RATA TREATMENT. EXCEPT AS REQUIRED UNDER SECTION 2.13 OR 2.15,
EACH BORROWING, EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF ANY BORROWING, EACH
PAYMENT OF INTEREST ON THE LOANS, EACH REDUCTION OF THE COMMITMENTS AND EACH
CONVERSION OF ANY BORROWING TO OR CONTINUATION OF ANY BORROWING AS A BORROWING
OF ANY TYPE SHALL BE ALLOCATED PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS (OR, FOLLOWING THE TERMINATION OF THE COMMITMENTS,
IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THEIR OUTSTANDING LOANS).
EACH LENDER AGREES THAT IN COMPUTING SUCH LENDER’S PORTION OF ANY BORROWING TO
BE MADE HEREUNDER, THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, ROUND EACH
LENDER’S PERCENTAGE OF SUCH BORROWING TO THE NEXT HIGHER OR LOWER WHOLE DOLLAR
AMOUNT.


 


SECTION 2.18. SHARING OF SETOFFS. EACH LENDER AGREES THAT IF IT SHALL, THROUGH
THE EXERCISE OF A RIGHT OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY, OR PURSUANT TO A SECURED CLAIM UNDER
SECTION 506 OF TITLE 11 OF THE UNITED STATES CODE OR OTHER SECURITY OR INTEREST
ARISING FROM, OR IN LIEU OF, SUCH SECURED CLAIM, RECEIVED BY SUCH LENDER UNDER
ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW OR OTHERWISE, OR BY
ANY OTHER MEANS, OBTAIN PAYMENT (VOLUNTARY OR INVOLUNTARY) IN RESPECT OF ANY
LOAN OR LOANS AS A RESULT OF WHICH THE UNPAID PRINCIPAL PORTION OF ITS LOANS
SHALL BE PROPORTIONATELY LESS THAN THE UNPAID PRINCIPAL PORTION OF THE

 

30

--------------------------------------------------------------------------------


 


LOANS OF ANY OTHER LENDER, IT SHALL BE DEEMED SIMULTANEOUSLY TO HAVE PURCHASED
FROM SUCH OTHER LENDER AT FACE VALUE, AND SHALL PROMPTLY PAY TO SUCH OTHER
LENDER THE PURCHASE PRICE FOR, A PARTICIPATION IN THE LOANS OF SUCH OTHER
LENDER, SO THAT THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS AND
PARTICIPATIONS IN LOANS HELD BY EACH LENDER SHALL BE IN THE SAME PROPORTION TO
THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL LOANS THEN OUTSTANDING AS THE
PRINCIPAL AMOUNT OF ITS LOANS PRIOR TO SUCH EXERCISE OF BANKER’S LIEN, SETOFF OR
COUNTERCLAIM OR OTHER EVENT WAS TO THE PRINCIPAL AMOUNT OF ALL LOANS OUTSTANDING
PRIOR TO SUCH EXERCISE OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT;
PROVIDED, HOWEVER, THAT IF ANY SUCH PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL
BE MADE PURSUANT TO THIS SECTION 2.18 AND THE PAYMENT GIVING RISE THERETO SHALL
THEREAFTER BE RECOVERED, SUCH PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL BE
RESCINDED TO THE EXTENT OF SUCH RECOVERY AND THE PURCHASE PRICE OR PRICES OR
ADJUSTMENT RESTORED WITHOUT INTEREST. THE BORROWER EXPRESSLY CONSENTS TO THE
FOREGOING ARRANGEMENTS AND AGREES THAT ANY LENDER HOLDING A PARTICIPATION IN A
LOAN DEEMED TO HAVE BEEN SO PURCHASED MAY EXERCISE ANY AND ALL RIGHTS OF
BANKER’S LIEN, SETOFF OR COUNTERCLAIM WITH RESPECT TO ANY AND ALL MONEYS OWING
BY THE BORROWER TO SUCH LENDER BY REASON THEREOF AS FULLY AS IF SUCH LENDER HAD
MADE A LOAN DIRECTLY TO THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.19. PAYMENTS. (A)  THE BORROWER SHALL MAKE EACH PAYMENT (INCLUDING
PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER AMOUNTS)
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT NOT LATER THAN 12:00 (NOON), NEW
YORK CITY TIME, ON THE DATE WHEN DUE IN IMMEDIATELY AVAILABLE DOLLARS, WITHOUT
SETOFF, DEFENSE OR COUNTERCLAIM. EACH SUCH PAYMENT SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT ITS OFFICES AT ELEVEN MADISON AVENUE, NEW YORK, NY
10010. THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO EACH LENDER ANY
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT ON BEHALF OF SUCH LENDER.


 


(B)   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, WHENEVER ANY PAYMENT
(INCLUDING PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER
AMOUNTS) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BECOME DUE, OR
OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT MAY BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN
SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF APPLICABLE.


 


(C)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE
SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE. IN SUCH EVENT, IF THE
BORROWER DOES NOT IN FACT MAKE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT TO REPRESENT ITS COST OF OVERNIGHT OR
SHORT-TERM FUNDS (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR).

 

31

--------------------------------------------------------------------------------


 


SECTION 2.20. TAXES. (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER OR ANY OTHER LOAN PARTY HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER OR ANY OTHER
LOAN PARTY SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT OR LENDER
(AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER OR SUCH LOAN PARTY SHALL
MAKE SUCH DEDUCTIONS AND (III) THE BORROWER OR SUCH LOAN PARTY SHALL PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(B)   IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)   THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER,
WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWER OR ANY OTHER LOAN PARTY HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER, OR BY THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF OR A
LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)   AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER OR ANY OTHER LOAN PARTY TO A GOVERNMENTAL AUTHORITY, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)   ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.


 


SECTION 2.21. ASSIGNMENT OF COMMITMENTS UNDER CERTAIN CIRCUMSTANCES; DUTY TO
MITIGATE. (A)  IN THE EVENT (I) ANY LENDER DELIVERS A CERTIFICATE REQUESTING

 

32

--------------------------------------------------------------------------------


 


COMPENSATION PURSUANT TO SECTION 2.14, (II) ANY LENDER DELIVERS A NOTICE
DESCRIBED IN SECTION 2.15, (III) THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY ON ACCOUNT OF ANY LENDER
PURSUANT TO SECTION 2.20 OR (IV) ANY LENDER REFUSES TO CONSENT TO ANY AMENDMENT,
WAIVER OR OTHER MODIFICATION OF ANY LOAN DOCUMENT REQUESTED BY THE BORROWER THAT
REQUIRES THE CONSENT OF A GREATER PERCENTAGE OF THE LENDERS THAN THE REQUIRED
LENDERS AND SUCH AMENDMENT, WAIVER OR OTHER MODIFICATION IS CONSENTED TO BY THE
REQUIRED LENDERS, THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT (INCLUDING
WITH RESPECT TO THE PROCESSING AND RECORDATION FEE REFERRED TO IN
SECTION 9.04(B)), UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER TO TRANSFER AND ASSIGN, WITHOUT RECOURSE (IN ACCORDANCE WITH
AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE ASSIGNEE
THAT SHALL ASSUME SUCH ASSIGNED OBLIGATIONS (WHICH ELIGIBLE ASSIGNEE MAY BE
ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (X) SUCH
ASSIGNMENT SHALL NOT CONFLICT WITH ANY LAW, RULE OR REGULATION OR ORDER OF ANY
COURT OR OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION, (Y) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD OR DELAYED, AND (Z) THE BORROWER OR
SUCH ASSIGNEE SHALL HAVE PAID TO THE AFFECTED LENDER IN IMMEDIATELY AVAILABLE
FUNDS AN AMOUNT EQUAL TO THE SUM OF THE PRINCIPAL OF AND INTEREST ACCRUED TO THE
DATE OF SUCH PAYMENT ON THE OUTSTANDING LOANS OF SUCH LENDER PLUS ALL FEES AND
OTHER AMOUNTS ACCRUED FOR THE ACCOUNT OF SUCH LENDER HEREUNDER WITH RESPECT
THERETO (INCLUDING ANY AMOUNTS UNDER SECTIONS 2.14 AND 2.16); PROVIDED FURTHER
THAT, IF PRIOR TO ANY SUCH TRANSFER AND ASSIGNMENT THE CIRCUMSTANCES OR EVENT
THAT RESULTED IN SUCH LENDER’S CLAIM FOR COMPENSATION UNDER SECTION 2.14, NOTICE
UNDER SECTION 2.15 OR THE AMOUNTS PAID PURSUANT TO SECTION 2.20, AS THE CASE
MAY BE, CEASE TO CAUSE SUCH LENDER TO SUFFER INCREASED COSTS OR REDUCTIONS IN
AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL, OR CEASE TO
HAVE THE CONSEQUENCES SPECIFIED IN SECTION 2.15, OR CEASE TO RESULT IN AMOUNTS
BEING PAYABLE UNDER SECTION 2.20, AS THE CASE MAY BE (INCLUDING AS A RESULT OF
ANY ACTION TAKEN BY SUCH LENDER PURSUANT TO PARAGRAPH (B) BELOW), OR IF SUCH
LENDER SHALL WAIVE ITS RIGHT TO CLAIM FURTHER COMPENSATION UNDER SECTION 2.14 IN
RESPECT OF SUCH CIRCUMSTANCES OR EVENT OR SHALL WITHDRAW ITS NOTICE UNDER
SECTION 2.15 OR SHALL WAIVE ITS RIGHT TO FURTHER PAYMENTS UNDER SECTION 2.20 IN
RESPECT OF SUCH CIRCUMSTANCES OR EVENT OR SHALL CONSENT TO THE PROPOSED
AMENDMENT, WAIVER, CONSENT OR OTHER MODIFICATION, AS THE CASE MAY BE, THEN SUCH
LENDER SHALL NOT THEREAFTER BE REQUIRED TO MAKE ANY SUCH TRANSFER AND ASSIGNMENT
HEREUNDER. EACH LENDER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT AN IRREVOCABLE
POWER OF ATTORNEY (WHICH POWER IS COUPLED WITH AN INTEREST) TO EXECUTE AND
DELIVER, ON BEHALF OF SUCH LENDER AS ASSIGNOR, ANY ASSIGNMENT AND ACCEPTANCE
NECESSARY TO EFFECTUATE ANY ASSIGNMENT OF SUCH LENDER’S INTERESTS HEREUNDER IN
THE CIRCUMSTANCES CONTEMPLATED BY THIS SECTION 2.21(A).


 


(B)   IF (I) ANY LENDER SHALL REQUEST COMPENSATION UNDER SECTION 2.14, (II) ANY
LENDER DELIVERS A NOTICE DESCRIBED IN SECTION 2.15 OR (III) THE BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY ON ACCOUNT OF ANY LENDER, PURSUANT TO SECTION 2.20, THEN SUCH LENDER
SHALL USE REASONABLE EFFORTS (WHICH SHALL NOT REQUIRE SUCH LENDER TO INCUR AN
UNREIMBURSED LOSS OR UNREIMBURSED COST OR EXPENSE OR OTHERWISE TAKE ANY ACTION
INCONSISTENT WITH ITS INTERNAL POLICIES OR LEGAL OR REGULATORY RESTRICTIONS OR
SUFFER ANY DISADVANTAGE OR BURDEN DEEMED BY IT TO BE

 

33

--------------------------------------------------------------------------------


 


SIGNIFICANT) (X) TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN
WRITING BY THE BORROWER OR (Y) TO ASSIGN ITS RIGHTS AND DELEGATE AND TRANSFER
ITS OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF
SUCH FILING OR ASSIGNMENT WOULD REDUCE ITS CLAIMS FOR COMPENSATION UNDER
SECTION 2.14 OR ENABLE IT TO WITHDRAW ITS NOTICE PURSUANT TO SECTION 2.15 OR
WOULD REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.20, AS THE CASE MAY BE, IN
THE FUTURE. THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH FILING OR ASSIGNMENT,
DELEGATION AND TRANSFER.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

 


SECTION 3.01. ORGANIZATION; POWERS. THE BORROWER AND EACH OF THE SUBSIDIARIES
(A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY
TO OWN ITS PROPERTY AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND
AS PROPOSED TO BE CONDUCTED, (C) IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT
WHERE THE FAILURE SO TO QUALIFY COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, AND (D) HAS THE POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS UNDER EACH OF THE LOAN DOCUMENTS AND EACH OTHER
AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY TO WHICH IT IS OR WILL BE A PARTY
AND, IN THE CASE OF THE BORROWER, TO BORROW HEREUNDER.


 


SECTION 3.02. AUTHORIZATION. THE TRANSACTIONS (A) HAVE BEEN DULY AUTHORIZED BY
ALL REQUISITE CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION AND (B) WILL NOT
(I) VIOLATE (A) ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION, OR OF THE
CERTIFICATE OR ARTICLES OF INCORPORATION OR OTHER CONSTITUTIVE DOCUMENTS OR
BY-LAWS OF THE BORROWER OR ANY SUBSIDIARY, (B) ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY OR (C) ANY PROVISION OF ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT
TO WHICH THE BORROWER OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY OF THEM OR
ANY OF THEIR PROPERTY IS OR MAY BE BOUND, (II) BE IN CONFLICT WITH, RESULT IN A
BREACH OF OR CONSTITUTE (ALONE OR WITH NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER, OR GIVE RISE TO ANY RIGHT TO ACCELERATE OR TO REQUIRE THE
PREPAYMENT, REPURCHASE OR REDEMPTION OF ANY OBLIGATION UNDER ANY SUCH INDENTURE,
AGREEMENT OR OTHER INSTRUMENT OR (III) RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN UPON OR WITH RESPECT TO ANY PROPERTY OR ASSETS NOW OWNED OR HEREAFTER
ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY (OTHER THAN LIENS CREATED HEREUNDER
OR UNDER THE SECURITY DOCUMENTS AND THE SECOND PRIORITY LIENS).


 


SECTION 3.03. ENFORCEABILITY. THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE BORROWER AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT WHEN
EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS OR WILL BE A PARTY THERETO
WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY
ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS.

 

34

--------------------------------------------------------------------------------


 


SECTION 3.04. GOVERNMENTAL APPROVALS. NO MATERIAL ACTION, CONSENT OR APPROVAL
OF, REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL
AUTHORITY IS OR WILL BE REQUIRED IN CONNECTION WITH THE TRANSACTIONS, EXCEPT FOR
(A) THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND FILINGS WITH
THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT
OFFICE AND (B) SUCH AS HAVE BEEN MADE OR OBTAINED AND ARE IN FULL FORCE AND
EFFECT.


 


SECTION 3.05. FINANCIAL STATEMENTS. (A)  THE BORROWER HAS HERETOFORE FURNISHED
TO THE ADMINISTRATIVE AGENT ITS CONSOLIDATED BALANCE SHEETS AND RELATED
STATEMENTS OF INCOME, STOCKHOLDER’S EQUITY AND CASH FLOWS (I) AS OF AND FOR THE
FISCAL YEARS ENDED DECEMBER 31, 2002, DECEMBER 31, 2003 AND DECEMBER 31, 2004,
AUDITED BY AND ACCOMPANIED BY THE OPINION OF PRICEWATERHOUSECOOPERS LLP,
INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER AND
THE PORTION OF THE FISCAL YEAR ENDED SEPTEMBER 30, 2005, AND EACH FISCAL MONTH
ENDED AFTER SEPTEMBER 30, 2005 AND AT LEAST 30 DAYS BEFORE THE CLOSING DATE.
SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS
OF SUCH DATES AND FOR SUCH PERIODS. SUCH BALANCE SHEETS AND THE NOTES THERETO
DISCLOSE ALL MATERIAL LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF. SUCH FINANCIAL STATEMENTS
WERE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS, SUBJECT, IN
THE CASE OF UNAUDITED FINANCIAL STATEMENTS, TO YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES.


 


(B)   THE BORROWER HAS HERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT ITS
UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AND RELATED PRO FORMA STATEMENTS
OF INCOME, STOCKHOLDER’S EQUITY AND CASH FLOWS AS OF AND FOR THE FISCAL QUARTER
ENDED SEPTEMBER 30, 2005, PREPARED GIVING EFFECT TO THE TRANSACTIONS AS IF THEY
HAD OCCURRED, WITH RESPECT TO SUCH BALANCE SHEET, ON SUCH DATE AND, WITH RESPECT
TO SUCH OTHER FINANCIAL STATEMENTS, ON THE FIRST DAY OF THE FOUR-FISCAL QUARTER
PERIOD ENDING ON SUCH DATE. SUCH PRO FORMA FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN GOOD FAITH BY THE BORROWER, BASED ON THE ASSUMPTIONS USED TO PREPARE
THE PRO FORMA FINANCIAL INFORMATION CONTAINED IN THE CONFIDENTIAL INFORMATION
MEMORANDUM (WHICH ASSUMPTIONS ARE BELIEVED BY THE BORROWER ON THE DATE HEREOF
AND ON THE CLOSING DATE TO BE REASONABLE), ARE BASED ON THE BEST INFORMATION
AVAILABLE TO THE BORROWER AS OF THE DATE OF DELIVERY THEREOF, ACCURATELY REFLECT
ALL ADJUSTMENTS REQUIRED TO BE MADE TO GIVE EFFECT TO THE TRANSACTIONS AND
PRESENT FAIRLY ON A PRO FORMA BASIS THE ESTIMATED CONSOLIDATED FINANCIAL
POSITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND
FOR SUCH PERIOD, ASSUMING THAT THE TRANSACTIONS HAD ACTUALLY OCCURRED AT SUCH
DATE OR AT THE BEGINNING OF SUCH PERIOD, AS THE CASE MAY BE.


 


SECTION 3.06. NO MATERIAL ADVERSE CHANGE. NO EVENT, CHANGE OR CONDITION HAS
OCCURRED THAT HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, ASSETS, LIABILITIES, OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR OPERATING RESULTS OF THE BORROWER AND THE
SUBSIDIARIES, TAKEN AS A WHOLE, SINCE DECEMBER 31, 2004.

 

35

--------------------------------------------------------------------------------


 


SECTION 3.07. TITLE TO PROPERTIES; POSSESSION UNDER LEASES. (A)  AS OF THE
CLOSING DATE, NEITHER THE BORROWER NOR ANY OF THE SUBSIDIARIES OWNS ANY REAL
PROPERTY IN FEE.


 


(B)   EACH OF THE BORROWER AND THE SUBSIDIARIES HAS COMPLIED WITH ALL
OBLIGATIONS UNDER ALL MATERIAL LEASES TO WHICH IT IS A PARTY AND ALL SUCH LEASES
ARE IN FULL FORCE AND EFFECT. EACH OF THE BORROWER AND THE SUBSIDIARIES ENJOYS
PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL SUCH MATERIAL LEASES.
SCHEDULE 3.07(B) LISTS COMPLETELY AND CORRECTLY AS OF THE CLOSING DATE ALL REAL
PROPERTY LEASED BY THE BORROWER AND THE SUBSIDIARIES AND THE ADDRESSES THEREOF.


 


SECTION 3.08. SUBSIDIARIES. SCHEDULE 3.08 SETS FORTH AS OF THE CLOSING DATE A
LIST OF ALL SUBSIDIARIES AND THE PERCENTAGE OWNERSHIP INTEREST OF THE BORROWER
THEREIN. THE SHARES OF CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS SO INDICATED
ON SCHEDULE 3.08 ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY THE
BORROWER, DIRECTLY OR INDIRECTLY, FREE AND CLEAR OF ALL LIENS (OTHER THAN LIENS
CREATED UNDER THE SECURITY DOCUMENTS AND ANY SECOND PRIORITY LIENS).


 


SECTION 3.09. LITIGATION; COMPLIANCE WITH LAWS. (A)  EXCEPT AS SET FORTH ON
SCHEDULE 3.09, THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY OR
BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY SUBSIDIARY OR ANY
BUSINESS, PROPERTY OR RIGHTS OF ANY SUCH PERSON (I) THAT INVOLVE ANY LOAN
DOCUMENT OR THE TRANSACTIONS OR (II) THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(A)   SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS
OF THE MATTERS DISCLOSED ON SCHEDULE 3.09 THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.10. AGREEMENTS. NEITHER THE BORROWER NOR ANY OF THE SUBSIDIARIES IS IN
DEFAULT IN ANY MANNER UNDER ANY PROVISION OF ANY INDENTURE OR OTHER AGREEMENT OR
INSTRUMENT EVIDENCING MATERIAL INDEBTEDNESS, OR ANY OTHER MATERIAL AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR
ASSETS ARE OR MAY BE BOUND, WHERE SUCH DEFAULT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.11. FEDERAL RESERVE REGULATIONS. (A)  NEITHER THE BORROWER NOR ANY OF
THE SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES,
IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN
STOCK.


 


(B)   NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR
INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, FOR ANY PURPOSE
THAT ENTAILS A VIOLATION OF, OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF THE
REGULATIONS OF THE BOARD, INCLUDING REGULATION T, U OR X.

 

36

--------------------------------------------------------------------------------


 


SECTION 3.12. INVESTMENT COMPANY ACT. NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.13. USE OF PROCEEDS. THE BORROWER WILL USE THE PROCEEDS OF THE LOANS
ONLY FOR THE PURPOSES SPECIFIED IN THE INTRODUCTORY STATEMENT TO THIS AGREEMENT.


 


SECTION 3.14. TAX RETURNS. EACH OF THE BORROWER AND THE SUBSIDIARIES HAS FILED
OR CAUSED TO BE FILED ALL FEDERAL AND ALL MATERIAL STATE, LOCAL AND FOREIGN TAX
RETURNS OR MATERIALS REQUIRED TO HAVE BEEN FILED BY IT AND HAS PAID OR CAUSED TO
BE PAID ALL TAXES DUE AND PAYABLE BY IT AND ALL ASSESSMENTS RECEIVED BY IT,
EXCEPT TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, SHALL HAVE SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES.


 


SECTION 3.15. NO MATERIAL MISSTATEMENTS. NONE OF (A) THE CONFIDENTIAL
INFORMATION MEMORANDUM OR (B) ANY OTHER INFORMATION, REPORT, FINANCIAL
STATEMENT, EXHIBIT OR SCHEDULE FURNISHED BY OR ON BEHALF OF THE BORROWER TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF ANY
LOAN DOCUMENT OR INCLUDED THEREIN OR DELIVERED PURSUANT THERETO, TAKEN AS A
WHOLE, CONTAINED, CONTAINS OR WILL CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR
OMITTED, OMITS OR WILL OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE, ARE
OR WILL BE MADE, NOT MISLEADING; PROVIDED THAT TO THE EXTENT ANY SUCH
INFORMATION, REPORT, FINANCIAL STATEMENT, EXHIBIT OR SCHEDULE WAS BASED UPON OR
CONSTITUTES A FORECAST OR PROJECTION, THE BORROWER REPRESENTS ONLY THAT IT ACTED
IN GOOD FAITH AND UTILIZED REASONABLE ASSUMPTIONS AND DUE CARE IN THE
PREPARATION OF SUCH INFORMATION, REPORT, FINANCIAL STATEMENT, EXHIBIT OR
SCHEDULE.


 


SECTION 3.16. EMPLOYEE BENEFIT PLANS. EACH OF THE BORROWER AND ITS ERISA
AFFILIATES IS, WITH RESPECT TO ALL PLANS AND MULTIEMPLOYER PLANS, IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE
AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER. NO ERISA EVENT HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL
OTHER SUCH ERISA EVENTS, COULD REASONABLY BE EXPECTED TO RESULT IN MATERIAL
LIABILITY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ERISA AFFILIATES.


 


SECTION 3.17. ENVIRONMENTAL MATTERS. (A)  EXCEPT AS SET FORTH IN SCHEDULE 3.17
AND EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NONE OF THE BORROWER OR ANY OF THE SUBSIDIARIES (I) HAS FAILED TO COMPLY
WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT,
LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME
SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM
WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY.


 


(B)   SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS
OF THE MATTERS DISCLOSED ON SCHEDULE 3.17 THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.

 

37

--------------------------------------------------------------------------------


 


SECTION 3.18. INSURANCE. SCHEDULE 3.18 SETS FORTH A TRUE, COMPLETE AND CORRECT
DESCRIPTION OF ALL INSURANCE MAINTAINED BY THE BORROWER OR BY THE BORROWER FOR
ITS SUBSIDIARIES AS OF THE CLOSING DATE. AS OF SUCH DATE, SUCH INSURANCE IS IN
FULL FORCE AND EFFECT AND ALL PREMIUMS HAVE BEEN DULY PAID. THE BORROWER AND ITS
SUBSIDIARIES HAVE INSURANCE IN SUCH AMOUNTS AND COVERING SUCH RISKS AND
LIABILITIES AS ARE IN ACCORDANCE WITH NORMAL INDUSTRY PRACTICE.


 


SECTION 3.19. SECURITY DOCUMENTS. (A)  EACH OF THE PLEDGE AND SECURITY AGREEMENT
AND THE PLEDGE AGREEMENT, UPON EXECUTION AND DELIVERY THEREOF BY THE PARTIES
THERETO, WILL CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT
OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE
COLLATERAL (AS DEFINED THEREIN) AND THE PROCEEDS THEREOF AND (I) WHEN THE
PLEDGED COLLATERAL IS DELIVERED TO THE COLLATERAL AGENT, THE LIEN CREATED UNDER
SUCH SECURITY DOCUMENT SHALL CONSTITUTE A FULLY PERFECTED FIRST PRIORITY LIEN
ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS IN
SUCH PLEDGED COLLATERAL, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON, AND (II) WHEN FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 3.19(A), THE LIEN CREATED UNDER THE PLEDGE AND
SECURITY AGREEMENT WILL CONSTITUTE A FULLY PERFECTED FIRST PRIORITY LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE BORROWER IN SUCH
COLLATERAL (OTHER THAN INTELLECTUAL PROPERTY, AS DEFINED IN THE PLEDGE AND
SECURITY AGREEMENT), IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON, OTHER THAN WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02.


 


(B)   UPON THE RECORDATION OF THE PLEDGE AND SECURITY AGREEMENT WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE,
TOGETHER WITH THE FINANCING STATEMENTS IN APPROPRIATE FORM FILED IN THE OFFICES
SPECIFIED ON SCHEDULE 3.19(A), THE LIEN CREATED UNDER THE PLEDGE AND SECURITY
AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED FIRST PRIORITY LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE BORROWER IN THE
INTELLECTUAL PROPERTY (AS DEFINED IN THE PLEDGE AND SECURITY AGREEMENT) IN WHICH
A SECURITY INTEREST MAY BE PERFECTED BY FILING IN THE UNITED STATES AND ITS
TERRITORIES AND POSSESSIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE MAY BE
NECESSARY TO PERFECT A LIEN ON REGISTERED TRADEMARKS AND PATENTS, TRADEMARK AND
PATENT APPLICATIONS AND REGISTERED COPYRIGHTS ACQUIRED BY THE BORROWER AFTER THE
DATE HEREOF).


 


SECTION 3.20. LABOR MATTERS. AS OF THE CLOSING DATE, THERE ARE NO STRIKES,
LOCKOUTS OR SLOWDOWNS AGAINST THE BORROWER OR ANY SUBSIDIARY PENDING OR, TO THE
KNOWLEDGE OF THE BORROWER, THREATENED. EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (A) THE HOURS WORKED BY AND PAYMENTS
MADE TO EMPLOYEES OF THE BORROWER AND THE SUBSIDIARIES HAVE NOT BEEN IN
VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER APPLICABLE FEDERAL,
STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS, AND (B) ALL PAYMENTS DUE
FROM THE BORROWER OR ANY SUBSIDIARY OR FOR WHICH ANY CLAIM MAY BE MADE AGAINST
THE BORROWER OR ANY SUBSIDIARY ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND
WELFARE INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A LIABILITY
ON THE BOOKS OF THE BORROWER OR SUCH SUBSIDIARY. THE CONSUMMATION OF THE
TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION OR RIGHT OF

 

38

--------------------------------------------------------------------------------


 


RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT
TO WHICH THE BORROWER OR ANY SUBSIDIARY IS BOUND.

 


SECTION 3.21. SOLVENCY. IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE CLOSING DATE AND IMMEDIATELY FOLLOWING THE MAKING OF EACH LOAN
AND AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF EACH LOAN, (A) THE
FAIR VALUE OF THE ASSETS OF THE BORROWER AND THE SUBSIDIARIES DETERMINED ON A
CONSOLIDATED BASIS, AT A FAIR VALUATION, WILL EXCEED THEIR DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE; (B) THE PRESENT FAIR
SALEABLE VALUE OF THE PROPERTY OF THE BORROWER AND THE SUBSIDIARIES DETERMINED
ON A CONSOLIDATED BASIS WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO
PAY THE PROBABLE LIABILITY OF THEIR DEBTS AND OTHER LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND
MATURED; (C) THE BORROWER AND THE SUBSIDIARIES DETERMINED ON A CONSOLIDATED
BASIS WILL BE ABLE TO PAY THEIR DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT
OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED; AND
(D) EACH LOAN PARTY WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO
CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED
AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE CLOSING DATE.


 


SECTION 3.22. TRANSACTION DOCUMENTS. THE BORROWER HAS DELIVERED TO THE
ADMINISTRATIVE AGENT A COMPLETE AND CORRECT COPY OF THE REDEMPTION AGREEMENT
(INCLUDING ALL SCHEDULES, EXHIBITS, AMENDMENTS, SUPPLEMENTS AND MODIFICATIONS
THERETO) AS IN EFFECT ON THE CLOSING DATE. NEITHER THE BORROWER NOR, TO THE
KNOWLEDGE OF THE BORROWER, ANY OTHER PERSON PARTY THERETO IS IN DEFAULT IN THE
PERFORMANCE OR COMPLIANCE WITH ANY MATERIAL PROVISIONS THEREOF. THE REDEMPTION
AGREEMENT COMPLIES IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS.


 


ARTICLE IV


 


CONDITIONS OF LENDING


 

The obligations of the Lenders to make the Loans hereunder are subject to the
satisfaction of the following conditions:

 


(A)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING AS
REQUIRED BY SECTION 2.03.


 


(B)   THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND IN EACH
OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE DATE OF THE MAKING OF SUCH LOANS WITH THE SAME EFFECT AS THOUGH MADE ON
AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE.


 


(C)   AT THE TIME OF AND IMMEDIATELY AFTER THE MAKING OF SUCH LOANS, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(D)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON BEHALF OF ITSELF AND THE
LENDERS, A FAVORABLE WRITTEN OPINION OF (I) SIMPSON THACHER & BARTLETT LLP,
COUNSEL FOR THE BORROWER, SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT H-1,
AND (II) EACH LOCAL

 

39

--------------------------------------------------------------------------------


 


COUNSEL LISTED ON SCHEDULE 4.01, SUBSTANTIALLY TO THE EFFECT SET FORTH IN
EXHIBIT H-2, IN EACH CASE (A) DATED THE CLOSING DATE, (B) ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS AND (C) COVERING SUCH MATTERS RELATING TO
THE LOAN DOCUMENTS AND THE TRANSACTIONS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST, AND THE BORROWER HEREBY REQUESTS EACH OF ITS COUNSEL TO
DELIVER SUCH OPINIONS.


 


(E)   ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT, THE BORROWINGS AND
EXTENSIONS OF CREDIT HEREUNDER AND THE OTHER LOAN DOCUMENTS SHALL BE
SATISFACTORY TO THE LENDERS AND TO THE ADMINISTRATIVE AGENT.


 


(F)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COPY OF THE CERTIFICATE
OF INCORPORATION, INCLUDING ALL AMENDMENTS THERETO, OF EACH LOAN PARTY,
CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF
DELAWARE, AND A CERTIFICATE AS TO THE GOOD STANDING OF EACH LOAN PARTY AS OF A
RECENT DATE, FROM SUCH SECRETARY OF STATE; (II) A CERTIFICATE OF THE SECRETARY
OR ASSISTANT SECRETARY OF EACH LOAN PARTY DATED THE CLOSING DATE AND CERTIFYING
(A) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE BYLAWS OF SUCH LOAN
PARTY AS IN EFFECT ON THE CLOSING DATE AND AT ALL TIMES SINCE A DATE PRIOR TO
THE DATE OF THE RESOLUTIONS DESCRIBED IN CLAUSE (B) BELOW, (B) THAT ATTACHED
THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF
DIRECTORS OF SUCH LOAN PARTY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS TO WHICH SUCH PERSON IS A PARTY AND, IN THE CASE OF THE
BORROWER, THE BORROWINGS HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN
MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT, (C) THAT THE
CERTIFICATE OF INCORPORATION OF SUCH LOAN PARTY HAVE NOT BEEN AMENDED SINCE THE
DATE OF THE LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING
FURNISHED PURSUANT TO CLAUSE (I) ABOVE, AND (D) AS TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH ON BEHALF OF SUCH LOAN PARTY; (III) A
CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF
THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE CERTIFICATE PURSUANT TO
CLAUSE (II) ABOVE; AND (IV) SUCH OTHER DOCUMENTS AS THE LENDERS OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(G)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
CLOSING DATE AND SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING
COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS (B) AND (C) OF
THIS ARTICLE IV.


 


(H)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS
DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES
REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT.


 


(I)   THE SECURITY DOCUMENTS SHALL HAVE BEEN DULY EXECUTED BY THE BORROWER, EACH
LOAN PARTY THAT IS TO BE A PARTY THERETO AND, IN THE CASE OF THE PLEDGE
AGREEMENT, PARENT, AND SHALL BE IN FULL FORCE AND EFFECT ON THE CLOSING DATE.
THE COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES SHALL HAVE A SECURITY
INTEREST IN THE COLLATERAL OF THE TYPE AND PRIORITY DESCRIBED IN EACH SECURITY
DOCUMENT.

 

40

--------------------------------------------------------------------------------


 


(J)   THE COLLATERAL AGENT SHALL HAVE RECEIVED A PERFECTION CERTIFICATE WITH
RESPECT TO THE LOAN PARTIES DATED THE CLOSING DATE AND DULY EXECUTED BY A
RESPONSIBLE OFFICER OF THE BORROWER, AND SHALL HAVE RECEIVED THE RESULTS OF A
SEARCH OF THE UNIFORM COMMERCIAL CODE FILINGS (OR EQUIVALENT FILINGS) MADE WITH
RESPECT TO THE LOAN PARTIES IN THE STATES (OR OTHER JURISDICTIONS) OF FORMATION
OF SUCH PERSONS, IN WHICH THE CHIEF EXECUTIVE OFFICE OF EACH SUCH PERSON IS
LOCATED AND IN THE OTHER JURISDICTIONS IN WHICH SUCH PERSONS MAINTAIN PROPERTY,
IN EACH CASE AS INDICATED ON SUCH PERFECTION CERTIFICATE, TOGETHER WITH COPIES
OF THE FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH, AND
ACCOMPANIED BY EVIDENCE SATISFACTORY TO THE COLLATERAL AGENT THAT THE LIENS
INDICATED IN ANY SUCH FINANCING STATEMENT (OR SIMILAR DOCUMENT) WOULD BE
PERMITTED UNDER SECTION 6.02 OR HAVE BEEN OR WILL BE CONTEMPORANEOUSLY RELEASED
OR TERMINATED.


 


(K)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY OF, OR A CERTIFICATE
AS TO COVERAGE UNDER, THE INSURANCE POLICIES REQUIRED BY SECTION 5.02 AND THE
APPLICABLE PROVISIONS OF THE SECURITY DOCUMENTS, EACH OF WHICH SHALL BE ENDORSED
OR OTHERWISE AMENDED TO INCLUDE A CUSTOMARY LENDER’S LOSS PAYABLE ENDORSEMENT
AND TO NAME THE COLLATERAL AGENT AS ADDITIONAL INSURED, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(L)   THE REDEMPTION SHALL HAVE BEEN, OR SUBSTANTIALLY SIMULTANEOUSLY WITH THE
FUNDING OF LOANS ON THE CLOSING DATE SHALL BE, CONSUMMATED IN ACCORDANCE WITH
THE REDEMPTION AGREEMENT AND APPLICABLE LAW, WITHOUT GIVING EFFECT TO ANY
MODIFICATION OR WAIVER THAT IS MATERIALLY ADVERSE TO THE INTERESTS OF THE
LENDERS OF ANY TERMS OR CONDITIONS OF THE REDEMPTION AGREEMENT UNLESS OTHERWISE
APPROVED BY THE REQUIRED LENDERS. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COPIES OF THE REDEMPTION AGREEMENT AND ALL CERTIFICATES, OPINIONS AND OTHER
DOCUMENTS DELIVERED THEREUNDER, CERTIFIED BY A FINANCIAL OFFICER AS BEING
COMPLETE AND CORRECT.


 


(M)   IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, THE BORROWER AND THE SUBSIDIARIES SHALL HAVE
OUTSTANDING NO INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (A) INDEBTEDNESS
OUTSTANDING UNDER THIS AGREEMENT AND THE SECOND LIEN CREDIT AGREEMENT AND
(B) INDEBTEDNESS SET FORTH ON SCHEDULE 6.01.


 


(N)   THE LENDERS SHALL HAVE RECEIVED THE FINANCIAL STATEMENTS AND OPINION
REFERRED TO IN SECTION 3.05.


 


(O)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE CHIEF
FINANCIAL OFFICER OF THE BORROWER CERTIFYING THAT THE BORROWER AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS TO
OCCUR ON THE CLOSING DATE, ARE SOLVENT.


 


(P)   ALL REQUISITE GOVERNMENTAL AUTHORITIES AND THIRD PARTIES SHALL HAVE
APPROVED OR CONSENTED TO THE TRANSACTIONS AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY TO THE EXTENT REQUIRED, ALL APPLICABLE APPEAL PERIODS SHALL
HAVE EXPIRED AND THERE SHALL NOT BE ANY PENDING OR THREATENED LITIGATION,
GOVERNMENTAL, ADMINISTRATIVE OR JUDICIAL ACTION THAT

 

41

--------------------------------------------------------------------------------


 


COULD REASONABLY BE EXPECTED TO RESTRAIN, PREVENT OR IMPOSE BURDENSOME
CONDITIONS ON THE TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.

 


(Q)   THE LENDERS SHALL HAVE RECEIVED, AT LEAST FIVE DAYS PRIOR TO THE CLOSING
DATE, ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE USA PATRIOT ACT.


 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan and all Fees and all other
expenses or amounts payable under any Loan Document shall have been paid in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

 


SECTION 5.01. EXISTENCE; COMPLIANCE WITH LAWS; BUSINESSES AND PROPERTIES. (A) 
DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL
FORCE AND EFFECT ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED
UNDER SECTION 6.05.


 


(B)   DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE, RENEW,
EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES
MATERIAL TO THE CONDUCT OF ITS BUSINESS; COMPLY IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LAWS, RULES, REGULATIONS AND DECREES AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR HEREAFTER ENACTED; AND AT ALL
TIMES MAINTAIN AND PRESERVE ALL PROPERTY MATERIAL TO THE CONDUCT OF SUCH
BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION AND
FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDED AND PROPER REPAIRS,
RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER
THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED
AT ALL TIMES.


 


SECTION 5.02. INSURANCE. (A)  KEEP ITS INSURABLE PROPERTIES ADEQUATELY INSURED
AT ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH RISKS, INCLUDING FIRE AND OTHER RISKS
INSURED AGAINST BY EXTENDED COVERAGE, AS IS CUSTOMARY WITH COMPANIES IN THE SAME
OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS, INCLUDING
PUBLIC LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY OR DEATH OR
PROPERTY DAMAGE OCCURRING UPON, IN, ABOUT OR IN CONNECTION WITH THE USE OF ANY
PROPERTIES OWNED, OCCUPIED OR CONTROLLED BY IT; AND MAINTAIN SUCH OTHER
INSURANCE AS MAY BE REQUIRED BY LAW.


 


(B)   CAUSE ALL SUCH POLICIES COVERING ANY COLLATERAL TO BE ENDORSED OR
OTHERWISE AMENDED TO INCLUDE A CUSTOMARY LENDER’S LOSS PAYABLE ENDORSEMENT AND
OTHER CUSTOMARY PROVISIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; DELIVER ORIGINAL OR CERTIFIED
COPIES OF ALL SUCH POLICIES TO THE

 

42

--------------------------------------------------------------------------------


 


COLLATERAL AGENT; DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT,
PRIOR TO THE CANCELLATION, MODIFICATION OR NONRENEWAL OF ANY SUCH POLICY OF
INSURANCE, A COPY OF A RENEWAL OR REPLACEMENT POLICY (OR OTHER EVIDENCE OF
RENEWAL OF A POLICY PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT) TOGETHER WITH EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT OF PAYMENT OF THE PREMIUM THEREFOR.


 


(C)   NOTIFY THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT PROMPTLY WHENEVER
ANY SEPARATE INSURANCE CONCURRENT IN FORM OR CONTRIBUTING IN THE EVENT OF LOSS
WITH THAT REQUIRED TO BE MAINTAINED UNDER THIS SECTION 5.02 IS TAKEN OUT BY ANY
LOAN PARTY; AND PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT A DUPLICATE ORIGINAL COPY OF SUCH POLICY OR POLICIES.


 


SECTION 5.03. OBLIGATIONS AND TAXES. PAY AND DISCHARGE PROMPTLY WHEN DUE ALL
MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT
OR UPON ITS INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY, BEFORE THE SAME
SHALL BECOME DELINQUENT OR IN DEFAULT, AS WELL AS ALL LAWFUL CLAIMS FOR LABOR,
MATERIALS AND SUPPLIES OR OTHERWISE THAT, IF UNPAID, MIGHT GIVE RISE TO A LIEN
UPON SUCH PROPERTIES OR ANY PART THEREOF; PROVIDED, HOWEVER, THAT SUCH PAYMENT
AND DISCHARGE SHALL NOT BE REQUIRED WITH RESPECT TO ANY SUCH TAX, ASSESSMENT,
CHARGE, LEVY OR CLAIM SO LONG AS THE VALIDITY OR AMOUNT THEREOF SHALL BE
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE BORROWER SHALL HAVE
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH
GAAP AND SUCH CONTEST OPERATES TO SUSPEND COLLECTION OF THE CONTESTED
OBLIGATION, TAX, ASSESSMENT OR CHARGE AND ENFORCEMENT OF A LIEN AND, IN THE CASE
OF A MORTGAGED PROPERTY, THERE IS NO RISK OF FORFEITURE OF SUCH PROPERTY.


 


SECTION 5.04. FINANCIAL STATEMENTS, REPORTS, ETC. IN THE CASE OF THE BORROWER,
FURNISH TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH LENDER:


 


(A)   WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
SHOWING THE FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF ITS
OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH YEAR, TOGETHER
WITH COMPARATIVE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL AUDITED
BY PRICEWATERHOUSECOOPERS LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS
(WHICH OPINION SHALL BE WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED;


 


(B)   WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL
QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE OPERATIONS OF SUCH
SUBSIDIARIES DURING SUCH FISCAL QUARTER AND THE THEN

 

43

--------------------------------------------------------------------------------


 


ELAPSED PORTION OF THE FISCAL YEAR, AND COMPARATIVE FIGURES FOR THE SAME PERIODS
IN THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS FAIRLY PRESENTING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS
OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS;


 


(C)   WITHIN 30 DAYS AFTER THE END OF EACH OF THE FIRST TWO FISCAL MONTHS OF
EACH FISCAL QUARTER, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
INCOME AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES DURING SUCH FISCAL MONTH AND THE THEN ELAPSED PORTION
OF THE FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS FAIRLY
PRESENTING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS;


 


(D)   CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER PARAGRAPH
(A), (B) OR (C) ABOVE, A LETTER OF THE ACCOUNTING FIRM (IF SUCH ACCOUNTING FIRM
IS THEN PROVIDING SIMILAR LETTERS FOR OTHER CORPORATE CLIENTS) (IN THE CASE OF
PARAGRAPH (A)) AND A CERTIFICATE OF A FINANCIAL OFFICER (IN THE CASE OF
PARAGRAPH (A), (B) OR (C)) OPINING ON OR CERTIFYING SUCH STATEMENTS (WHICH
LETTER, WHEN FURNISHED BY AN ACCOUNTING FIRM, MAY BE LIMITED TO ACCOUNTING
MATTERS WITH RESPECT TO SECTIONS 6.11, 6.12 AND 6.13 AND DISCLAIM RESPONSIBILITY
FOR LEGAL INTERPRETATIONS) (I) CERTIFYING THAT NO EVENT OF DEFAULT OR DEFAULT
HAS OCCURRED OR, IF SUCH AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING
THE NATURE AND EXTENT THEREOF AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH COMPUTATIONS IN REASONABLE DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT DEMONSTRATING COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 6.10, 6.11, 6.12 AND 6.13 AND, IN THE CASE OF A
CERTIFICATE DELIVERED WITH THE FINANCIAL STATEMENTS REQUIRED BY
PARAGRAPH (A) ABOVE, SETTING FORTH THE BORROWER’S CALCULATION OF EXCESS CASH
FLOW, AND (III) IN THE CASE OF ANY CERTIFICATE DELIVERED BY A FINANCIAL OFFICER,
DESCRIBING ANY ASSET SALES THAT WERE CONSUMMATED DURING THE PRECEDING PERIOD AND
THE AMOUNT AND THE USE OR THE INTENDED USE OF THE NET CASH PROCEEDS THEREOF;


 


(E)   WITHIN 90 DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR OF THE BORROWER,
A CONSOLIDATED BUDGET FOR SUCH FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED OPERATIONS AND CASH FLOWS AS
OF THE END OF AND FOR SUCH FISCAL YEAR AND SUMMARIZING THE ASSUMPTIONS USED FOR
PURPOSES OF PREPARING SUCH BUDGET);


 


(F)   PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE BORROWER OR
ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH
ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED TO ITS SHAREHOLDERS, AS THE
CASE MAY BE;

 

44

--------------------------------------------------------------------------------


 


(G)   PROMPTLY AFTER THE RECEIPT THEREOF BY THE BORROWER OR ANY OF THE
SUBSIDIARIES, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY ANY SUCH PERSON FROM
ITS CERTIFIED PUBLIC ACCOUNTANTS AND THE MANAGEMENT’S RESPONSE THERETO;


 


(H)   PROMPTLY AFTER THE REQUEST BY ANY LENDER, ALL DOCUMENTATION AND OTHER
INFORMATION THAT SUCH LENDER REASONABLY REQUESTS IN ORDER TO COMPLY WITH ITS
ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT; AND


 


(I)   PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER, THROUGH THE ADMINISTRATIVE AGENT,
MAY REASONABLY REQUEST.


 


SECTION 5.05. LITIGATION AND OTHER NOTICES. FURNISH TO THE ADMINISTRATIVE AGENT
AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)   ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE NATURE AND EXTENT THEREOF
AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO;


 


(B)   THE FILING OR COMMENCEMENT OF, OR ANY THREAT OR NOTICE OF INTENTION OF ANY
PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING, WHETHER AT LAW OR IN
EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY, AGAINST THE BORROWER OR ANY
AFFILIATE THEREOF THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;


 


(C)   ANY DEVELOPMENT THAT HAS RESULTED IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT; AND


 


(D)   ANY NOTICE OF ANY CHANGE IN THE RATINGS OF THE CREDIT FACILITY BY S&P OR
MOODY’S, OR ANY NOTICE FROM EITHER SUCH AGENCY INDICATING ITS INTENT TO EFFECT
SUCH A CHANGE OR TO PLACE THE BORROWER OR THE CREDIT FACILITY ON A “CREDITWATCH”
OR “WATCHLIST” OR ANY SIMILAR LIST, IN EACH CASE WITH NEGATIVE IMPLICATIONS, OR
ITS CESSATION OF, OR ITS INTENT TO CEASE, RATING THE CREDIT FACILITY.


 


SECTION 5.06. INFORMATION REGARDING COLLATERAL. (A)  FURNISH TO THE
ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN ANY LOAN PARTY’S
CORPORATE NAME, (II) IN THE JURISDICTION OF ORGANIZATION OR FORMATION OF ANY
LOAN PARTY, (III) IN ANY LOAN PARTY’S IDENTITY OR CORPORATE STRUCTURE OR (IV) IN
ANY LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER. THE BORROWER AGREES NOT
TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL
FILINGS HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE
REQUIRED IN ORDER FOR THE COLLATERAL AGENT TO CONTINUE AT ALL TIMES FOLLOWING
SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE
COLLATERAL.


 


(B)   IN THE CASE OF THE BORROWER, EACH YEAR, AT THE TIME OF DELIVERY OF THE
ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT
TO SECTION 5.04(A), DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A
FINANCIAL OFFICER SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO SECTION 2
OF THE PERFECTION CERTIFICATE OR CONFIRMING THAT

 

45

--------------------------------------------------------------------------------


 


THERE HAS BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF THE PERFECTION
CERTIFICATE DELIVERED ON THE CLOSING DATE OR THE DATE OF THE MOST RECENT
CERTIFICATE DELIVERED PURSUANT TO THIS SECTION 5.06.


 


SECTION 5.07. MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS;
MAINTENANCE OF RATINGS. (A)  KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH
FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF
LAW ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES. EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR, DURING THE
EXISTENCE OF ANY EVENT OF DEFAULT, ANY LENDER TO VISIT AND INSPECT THE FINANCIAL
RECORDS AND THE PROPERTIES OF SUCH PERSON AT REASONABLE TIMES AND AS OFTEN AS
REASONABLY REQUESTED AND TO MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL
RECORDS, AND PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT
OR, DURING THE EXISTENCE OF ANY EVENT OF DEFAULT, ANY LENDER TO DISCUSS THE
AFFAIRS, FINANCES AND CONDITION OF SUCH PERSON WITH THE OFFICERS THEREOF AND
INDEPENDENT ACCOUNTANTS THEREFOR.


 


(B)   IN THE CASE OF THE BORROWER, USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE CREDIT FACILITY TO BE RATED BY S&P AND MOODY’S.


 


SECTION 5.08. USE OF PROCEEDS. USE THE PROCEEDS OF THE LOANS ONLY FOR THE
PURPOSES SPECIFIED IN THE INTRODUCTORY STATEMENT TO THIS AGREEMENT.


 


SECTION 5.09. EMPLOYEE BENEFITS. (A) WITH RESPECT TO ALL PLANS, MULTIEMPLOYER
PLANS AND FOREIGN PENSION PLANS, COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA AND THE CODE AND THE LAWS APPLICABLE TO ANY
FOREIGN PENSION PLAN AND (B) FURNISH TO THE ADMINISTRATIVE AGENT AS SOON AS
POSSIBLE AFTER, AND IN ANY EVENT WITHIN TEN DAYS AFTER ANY RESPONSIBLE OFFICER
OF THE BORROWER OR ANY ERISA AFFILIATE KNOWS OR HAS REASON TO KNOW THAT, ANY
ERISA EVENT HAS OCCURRED THAT, ALONE OR TOGETHER WITH ANY OTHER ERISA EVENT
COULD REASONABLY BE EXPECTED TO RESULT IN MATERIAL LIABILITY OF THE BORROWER OR
ANY SUBSIDIARY, A STATEMENT OF A FINANCIAL OFFICER OF THE BORROWER SETTING FORTH
DETAILS AS TO SUCH ERISA EVENT AND THE ACTION, IF ANY, THAT THE BORROWER
PROPOSES TO TAKE WITH RESPECT THERETO.


 


SECTION 5.10. COMPLIANCE WITH ENVIRONMENTAL LAWS. EXCEPT AS COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (A) COMPLY, AND CAUSE ALL
LESSEES AND OTHER PERSONS OCCUPYING ITS PROPERTIES TO COMPLY, IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS APPLICABLE TO ITS OPERATIONS AND
PROPERTIES; AND (B) OBTAIN AND RENEW ALL MATERIAL ENVIRONMENTAL PERMITS
NECESSARY FOR ITS OPERATIONS AND PROPERTIES; AND CONDUCT ANY REMEDIAL ACTION IN
ACCORDANCE WITH ENVIRONMENTAL LAWS.


 


SECTION 5.11. FURTHER ASSURANCES. EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE OR CAUSE TO BE TAKEN
ALL FURTHER ACTION (INCLUDING FILING UNIFORM COMMERCIAL CODE AND OTHER FINANCING
STATEMENTS, MORTGAGES AND DEEDS OF TRUST) THAT MAY BE REQUIRED UNDER APPLICABLE
LAW, OR THAT THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT MAY REASONABLY REQUEST, IN ORDER TO EFFECTUATE THE TRANSACTIONS
CONTEMPLATED BY THE LOAN

 

46

--------------------------------------------------------------------------------


 


DOCUMENTS AND IN ORDER TO GRANT, PRESERVE, PROTECT AND PERFECT THE VALIDITY AND
FIRST PRIORITY OF THE SECURITY INTERESTS CREATED OR INTENDED TO BE CREATED BY
THE SECURITY DOCUMENTS. THE BORROWER WILL CAUSE ANY SUBSEQUENTLY ACQUIRED OR
ORGANIZED DOMESTIC SUBSIDIARY TO BECOME A LOAN PARTY BY EXECUTING THE GUARANTEE
AGREEMENT. IN ADDITION, FROM TIME TO TIME, THE BORROWER WILL, AT ITS COST AND
EXPENSE, PROMPTLY SECURE THE OBLIGATIONS BY PLEDGING OR CREATING, OR CAUSING TO
BE PLEDGED OR CREATED, PERFECTED SECURITY INTERESTS WITH RESPECT TO SUCH OF ITS
ASSETS AND PROPERTIES AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL
DESIGNATE (IT BEING UNDERSTOOD THAT IT IS THE INTENT OF THE PARTIES THAT THE
OBLIGATIONS SHALL BE SECURED BY, AMONG OTHER THINGS, SUBSTANTIALLY ALL THE
ASSETS OF THE BORROWER (INCLUDING REAL AND OTHER PROPERTIES ACQUIRED SUBSEQUENT
TO THE CLOSING DATE)). SUCH SECURITY INTERESTS AND LIENS WILL BE CREATED UNDER
THE SECURITY DOCUMENTS AND OTHER SECURITY AGREEMENTS, MORTGAGES, DEEDS OF TRUST
AND OTHER INSTRUMENTS AND DOCUMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE
COLLATERAL AGENT, AND THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE
LENDERS ALL SUCH INSTRUMENTS AND DOCUMENTS (INCLUDING LEGAL OPINIONS, TITLE
INSURANCE POLICIES AND LIEN SEARCHES) AS THE COLLATERAL AGENT SHALL REASONABLY
REQUEST TO EVIDENCE COMPLIANCE WITH THIS SECTION. THE BORROWER AGREES TO PROVIDE
SUCH EVIDENCE AS THE COLLATERAL AGENT SHALL REASONABLY REQUEST AS TO THE
PERFECTION AND PRIORITY STATUS OF EACH SUCH SECURITY INTEREST AND LIEN. IN
FURTHERANCE OF THE FOREGOING, THE BORROWER WILL GIVE PROMPT NOTICE TO THE
ADMINISTRATIVE AGENT OF THE ACQUISITION BY IT OF ANY REAL PROPERTY (OR ANY
INTEREST IN REAL PROPERTY) HAVING A VALUE IN EXCESS OF $250,000.


 


SECTION 5.12. INTEREST RATE PROTECTION. NO LATER THAN THE 180TH DAY AFTER THE
CLOSING DATE, THE BORROWER SHALL ENTER INTO, AND FOR A MINIMUM OF ONE YEAR
THEREAFTER MAINTAIN, HEDGING AGREEMENTS ACCEPTABLE TO THE ADMINISTRATIVE AGENT
THAT RESULT IN AT LEAST 50% OF THE AGGREGATE PRINCIPAL AMOUNT OF ITS FUNDED
LONG-TERM INDEBTEDNESS BEING EFFECTIVELY SUBJECT TO A FIXED OR MAXIMUM INTEREST
RATE ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, nor
will it cause or permit any of the Subsidiaries to:

 


SECTION 6.01. INDEBTEDNESS. INCUR, CREATE, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS (INCLUDING ANY DISQUALIFIED STOCK), EXCEPT:


 

(A) INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF SUCH INDEBTEDNESS TO THE EXTENT THE
PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED, NEITHER THE FINAL
MATURITY NOR THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH INDEBTEDNESS IS

 

47

--------------------------------------------------------------------------------


 

DECREASED, SUCH INDEBTEDNESS, IF SUBORDINATED TO THE OBLIGATIONS, REMAINS SO
SUBORDINATED ON TERMS NO LESS FAVORABLE TO THE LENDERS, AND THE ORIGINAL
OBLIGORS IN RESPECT OF SUCH INDEBTEDNESS REMAIN THE ONLY OBLIGORS THEREON;

 

(B) INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;

 

(C) INDEBTEDNESS UNDER THE SECOND LIEN CREDIT AGREEMENT IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $50,000,000;

 

(D) INTERCOMPANY INDEBTEDNESS OF THE BORROWER AND THE SUBSIDIARIES TO THE EXTENT
PERMITTED BY SECTION 6.04(C);

 

(E) INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (I) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS SECTION 6.01(E), WHEN
COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL CAPITAL LEASE OBLIGATIONS
AND SYNTHETIC LEASE OBLIGATIONS INCURRED PURSUANT TO SECTION 6.01(F) SHALL NOT
EXCEED $5,000,000 AT ANY TIME OUTSTANDING;

 

(F) CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS IN AN AGGREGATE
PRINCIPAL AMOUNT, WHEN COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL
INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(E), NOT IN EXCESS OF $5,000,000
AT ANY TIME OUTSTANDING;

 

(G) INDEBTEDNESS UNDER PERFORMANCE BONDS OR WITH RESPECT TO WORKERS’
COMPENSATION CLAIMS, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(H) INDEBTEDNESS ACQUIRED OR ASSUMED BY THE BORROWER OR ANY SUBSIDIARY IN
CONNECTION WITH ANY PERMITTED ACQUISITION IN AN AGGREGATE PRINCIPAL AMOUNT NOT
IN EXCESS OF $10,000,000 AT ANY TIME OUTSTANDING; PROVIDED THAT SUCH
INDEBTEDNESS EXISTED AT THE TIME OF SUCH PERMITTED ACQUISITION AND WAS NOT
CREATED IN CONNECTION THEREWITH OR IN CONTEMPLATION THEREOF;

 

(I) GUARANTEES OF INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT
IS INCURRED IN COMPLIANCE WITH THIS SECTION 6.01; PROVIDED, HOWEVER, THAT ANY
SUCH GUARANTEE BY THE BORROWER OF INDEBTEDNESS OF A SUBSIDIARY SHALL BE DEEMED
TO BE AN INVESTMENT IN SUCH SUBSIDIARY FOR PURPOSES OF SECTION 6.04(A); AND

 

(J) OTHER INDEBTEDNESS OF THE BORROWER OR THE SUBSIDIARIES IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING $5,000,000 AT ANY TIME OUTSTANDING.

 


SECTION 6.02. LIENS. CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY
PROPERTY OR ASSETS (INCLUDING EQUITY INTERESTS OR OTHER SECURITIES OF ANY
PERSON, INCLUDING

 

48

--------------------------------------------------------------------------------


 


ANY SUBSIDIARY) NOW OWNED OR HEREAFTER ACQUIRED BY IT OR ON ANY INCOME OR
REVENUES OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 

(A) LIENS ON PROPERTY OR ASSETS OF THE BORROWER AND ITS SUBSIDIARIES EXISTING ON
THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT SUCH LIENS SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH THEY SECURE ON THE DATE HEREOF AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF PERMITTED HEREUNDER;

 

(B) ANY LIEN CREATED UNDER THE LOAN DOCUMENTS;

 

(C) THE SECOND PRIORITY LIENS;

 

(D) LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN COMPLIANCE WITH
SECTION 5.03;

 

(E) LANDLORDS’, CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS AND
SECURING OBLIGATIONS THAT ARE NOT DUE OVERDUE BY MORE THAN 30 DAYS OR WHICH ARE
BEING CONTESTED IN COMPLIANCE WITH SECTION 5.03;

 

(F) PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;

 

(G) DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN FOR
INDEBTEDNESS), LEASES (OTHER THAN CAPITAL LEASE OBLIGATIONS), STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF
A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;

 

(H) ZONING RESTRICTIONS, EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS ON USE OF REAL
PROPERTY AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF
BUSINESS WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND DO NOT
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE
WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES;

 

(I) PURCHASE MONEY SECURITY INTERESTS IN REAL PROPERTY, IMPROVEMENTS THERETO OR
EQUIPMENT HEREAFTER ACQUIRED (OR, IN THE CASE OF IMPROVEMENTS, CONSTRUCTED) BY
THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE
INDEBTEDNESS PERMITTED BY SECTION 6.01, (II) SUCH SECURITY INTERESTS ARE
INCURRED, AND THE INDEBTEDNESS SECURED THEREBY IS CREATED, WITHIN 180 DAYS AFTER
SUCH ACQUISITION (OR CONSTRUCTION), (III) THE INDEBTEDNESS SECURED THEREBY DOES
NOT EXCEED THE LESSER OF THE COST OR THE FAIR MARKET VALUE OF SUCH REAL
PROPERTY, IMPROVEMENTS OR EQUIPMENT AT THE TIME OF SUCH ACQUISITION (OR
CONSTRUCTION) AND (IV) SUCH SECURITY INTERESTS DO NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

 

(J) LIENS ARISING OUT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT
UNDER PARAGRAPH (I) OF ARTICLE VII; AND

 

49

--------------------------------------------------------------------------------


 

(K) OTHER LIENS THAT DO NOT, INDIVIDUALLY OR IN THE AGGREGATE, SECURE
OBLIGATIONS (OR ENCUMBER PROPERTY WITH A FAIR MARKET VALUE) IN EXCESS OF
$3,500,000.

 


SECTION 6.03. SALE AND LEASE-BACK TRANSACTIONS. ENTER INTO ANY ARRANGEMENT,
DIRECTLY OR INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL SELL OR TRANSFER ANY
PROPERTY, REAL OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY
WHICH IT INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE
PROPERTY BEING SOLD OR TRANSFERRED.


 


SECTION 6.04. INVESTMENTS, LOANS AND ADVANCES. PURCHASE, HOLD OR ACQUIRE ANY
EQUITY INTERESTS, EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES OF, MAKE OR
PERMIT TO EXIST ANY LOANS OR ADVANCES TO, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, EXCEPT:


 

(A) (I) INVESTMENTS BY THE BORROWER AND THE SUBSIDIARIES EXISTING ON THE DATE
HEREOF IN THE EQUITY INTERESTS OF THE SUBSIDIARIES AND (II) ADDITIONAL
INVESTMENTS BY THE BORROWER AND THE SUBSIDIARIES IN THE EQUITY INTERESTS OF THE
SUBSIDIARIES; PROVIDED THAT (A) ANY SUCH EQUITY INTERESTS HELD BY THE BORROWER
SHALL BE PLEDGED PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT (SUBJECT TO THE
LIMITATIONS APPLICABLE TO VOTING STOCK OF A FOREIGN SUBSIDIARY REFERRED TO
THEREIN) AND (B) THE AGGREGATE AMOUNT OF INVESTMENTS MADE AFTER THE CLOSING DATE
BY THE BORROWER IN, AND LOANS AND ADVANCES MADE AFTER THE CLOSING DATE BY THE
BORROWER TO, SUBSIDIARIES (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR
WRITE-OFFS OF SUCH INVESTMENTS, LOANS AND ADVANCES) SHALL NOT EXCEED $10,000,000
AT ANY TIME OUTSTANDING (NET OF INTERCOMPANY ROYALTIES, SERVICE FEES AND
DIVIDENDS, IN EACH CASE PAID BY ANY SUBSIDIARY TO THE BORROWER);

 

(B) PERMITTED INVESTMENTS;

 

(C) LOANS OR ADVANCES MADE BY THE BORROWER TO ANY SUBSIDIARY AND MADE BY ANY
SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) ANY SUCH
LOANS AND ADVANCES MADE BY THE BORROWER SHALL BE EVIDENCED BY A PROMISSORY NOTE
PLEDGED TO THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT AND (II) THE AMOUNT OF SUCH LOANS
AND ADVANCES MADE BY THE BORROWER TO SUBSIDIARIES SHALL BE SUBJECT TO THE
LIMITATION SET FORTH IN CLAUSE (A) ABOVE;

 

(D) INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF,
OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND SUPPLIERS,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(E) THE BORROWER AND THE SUBSIDIARIES MAY MAKE LOANS AND ADVANCES IN THE
ORDINARY COURSE OF BUSINESS TO THEIR RESPECTIVE EMPLOYEES SO LONG AS THE
AGGREGATE PRINCIPAL AMOUNT THEREOF AT ANY TIME OUTSTANDING (DETERMINED WITHOUT
REGARD TO

 

50

--------------------------------------------------------------------------------


 

ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND ADVANCES) SHALL NOT EXCEED
$1,000,000;

 

(F) THE BORROWER AND THE SUBSIDIARIES MAY ENTER INTO HEDGING AGREEMENTS THAT
(I) ARE REQUIRED BY SECTION 5.12 OR (II) ARE NOT SPECULATIVE IN NATURE;

 

(G) THE BORROWER OR ANY SUBSIDIARY MAY ACQUIRE ALL OR SUBSTANTIALLY ALL THE
ASSETS OF A PERSON OR LINE OF BUSINESS OF SUCH PERSON, OR NOT LESS THAN 100% OF
THE EQUITY INTERESTS (OTHER THAN DIRECTORS’ QUALIFYING SHARES) OF A PERSON
(REFERRED TO HEREIN AS THE “ACQUIRED ENTITY”); PROVIDED THAT (I) SUCH
ACQUISITION WAS NOT PRECEDED BY AN UNSOLICITED TENDER OFFER FOR SUCH EQUITY
INTERESTS BY, OR PROXY CONTEST INITIATED BY, THE BORROWER OR ANY SUBSIDIARY; AND
(II) AT THE TIME OF SUCH TRANSACTION (A) BOTH BEFORE AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;
(B) THE BORROWER WOULD BE IN COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTIONS 6.11, 6.12 AND 6.13 AS OF THE MOST RECENTLY COMPLETED PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS ENDING PRIOR TO SUCH TRANSACTION FOR WHICH THE
FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED BY SECTION 5.04(A) OR
5.04(B) HAVE BEEN DELIVERED, AFTER GIVING PRO FORMA EFFECT TO SUCH TRANSACTION
AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD AS TO WHICH PRO FORMA
RECALCULATION IS APPROPRIATE (INCLUDING ANY OTHER TRANSACTION DESCRIBED IN THIS
SECTION 6.04(G) OCCURRING AFTER SUCH PERIOD) AS IF SUCH TRANSACTION HAD OCCURRED
AS OF THE FIRST DAY OF SUCH PERIOD; (C) THE TOTAL CONSIDERATION PAID IN
CONNECTION WITH SUCH ACQUISITION AND ANY OTHER ACQUISITIONS PURSUANT TO THIS
SECTION 6.04(G) (INCLUDING ANY INDEBTEDNESS OF THE ACQUIRED ENTITY THAT IS
ASSUMED BY THE BORROWER OR ANY SUBSIDIARY FOLLOWING SUCH ACQUISITION) SHALL NOT
IN THE AGGREGATE EXCEED $25,000,000; AND (D) THE BORROWER SHALL HAVE DELIVERED A
CERTIFICATE OF A FINANCIAL OFFICER, CERTIFYING AS TO THE FOREGOING AND
CONTAINING REASONABLY DETAILED CALCULATIONS IN SUPPORT THEREOF, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (ANY ACQUISITION OF AN
ACQUIRED ENTITY MEETING ALL THE CRITERIA OF THIS SECTION 6.04(G) BEING REFERRED
TO HEREIN AS A “PERMITTED ACQUISITION”); AND

 

(G) IN ADDITION TO INVESTMENTS PERMITTED BY PARAGRAPHS (A) THROUGH (G) ABOVE,
ADDITIONAL INVESTMENTS, LOANS AND ADVANCES BY THE BORROWER AND THE SUBSIDIARIES
SO LONG AS THE AGGREGATE AMOUNT INVESTED, LOANED OR ADVANCED PURSUANT TO THIS
PARAGRAPH (H) (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF
SUCH INVESTMENTS, LOANS AND ADVANCES) DOES NOT EXCEED $7,500,000 IN THE
AGGREGATE (PLUS ANY RETURNS OF CAPITAL ACTUALLY RECEIVED BY THE BORROWER OR THE
SUBSIDIARY INVESTOR IN RESPECT OF INVESTMENTS THERETOFORE MADE BY IT PURSUANT TO
THIS PARAGRAPH (H)).

 


SECTION 6.05. MERGERS, CONSOLIDATIONS, SALES OF ASSETS AND ACQUISITIONS. (A) 
MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE
OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL
THE ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OF THE BORROWER OR LESS
THAN ALL THE EQUITY INTERESTS OF ANY SUBSIDIARY, OR PURCHASE, LEASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF

 

51

--------------------------------------------------------------------------------


 


TRANSACTIONS) ALL OR ANY SUBSTANTIAL PART OF THE ASSETS OF ANY OTHER PERSON,
EXCEPT THAT (I) THE BORROWER AND ANY SUBSIDIARY MAY PURCHASE AND SELL INVENTORY
IN THE ORDINARY COURSE OF BUSINESS AND (II) IF AT THE TIME THEREOF AND
IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF DEFAULT OR DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING (X) ANY SUBSIDIARY MAY MERGE INTO THE BORROWER
OR A WHOLLY OWNED SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS
THE BORROWER OR A WHOLLY OWNED SUBSIDIARY AND NO PERSON OTHER THAN THE BORROWER
OR A WHOLLY OWNED SUBSIDIARY RECEIVES ANY CONSIDERATION (PROVIDED THAT IF ANY
PARTY TO ANY SUCH TRANSACTION IS A LOAN PARTY, THE SURVIVING ENTITY OF SUCH
TRANSACTION SHALL BE A LOAN PARTY) AND (Y) THE BORROWER AND THE SUBSIDIARIES
MAY MAKE INVESTMENTS AND ACQUISITIONS PERMITTED BY SECTION 6.04.


 


(B)   MAKE ANY ASSET SALE NOT OTHERWISE PERMITTED UNDER PARAGRAPH (A) ABOVE
UNLESS (I) SUCH ASSET SALE IS FOR CONSIDERATION AT LEAST 75% OF WHICH IS CASH OR
CASH EQUIVALENTS PROMPTLY CONVERTED TO CASH, (II) SUCH CONSIDERATION IS AT LEAST
EQUAL TO THE FAIR MARKET VALUE OF THE ASSETS BEING SOLD, TRANSFERRED, LEASED OR
DISPOSED OF AND (III) THE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED,
LEASED OR DISPOSED OF PURSUANT TO THIS PARAGRAPH (B) SHALL NOT EXCEED
(I) $3,000,000 IN ANY FISCAL YEAR OR (II) $15,000,000 IN THE AGGREGATE.


 


SECTION 6.06. RESTRICTED PAYMENTS; RESTRICTIVE AGREEMENTS. (A)  DECLARE OR MAKE,
OR AGREE TO DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT
(INCLUDING PURSUANT TO ANY SYNTHETIC PURCHASE AGREEMENT), OR INCUR ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO; PROVIDED, HOWEVER, THAT (I) ANY
SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS RATABLY TO
ITS EQUITY HOLDERS, (II) THE BORROWER AND THE SUBSIDIARIES MAY PAY DIVIDENDS IN
RESPECT OF DISQUALIFIED STOCK PERMITTED TO BE ISSUED HEREUNDER AND (III) THE
BORROWER MAY MAKE TAX PAYMENTS TO PARENT; PROVIDED, HOWEVER, THAT THE AMOUNT OF
SUCH TAX PAYMENTS SHALL NOT EXCEED THE AMOUNT THAT THE BORROWER AND THE
SUBSIDIARIES WOULD BE REQUIRED TO PAY IN RESPECT OF FEDERAL, STATE AND LOCAL
TAXES WERE THE BORROWER AND THE SUBSIDIARIES TO PAY SUCH TAXES AS STAND-ALONE
TAXPAYERS.


 


(B)   ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT
THAT PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (I) THE ABILITY OF THE
BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY OR ASSETS, OR (II) THE ABILITY OF ANY SUBSIDIARY TO PAY
DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ANY OF ITS EQUITY INTERESTS OR
TO MAKE OR REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY OTHER SUBSIDIARY OR TO
GUARANTEE INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT
(A) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW
OR BY ANY LOAN DOCUMENT, (B) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY
ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER,
(C) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED ON ANY
FOREIGN SUBSIDIARY BY THE TERMS OF ANY INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY
PERMITTED TO BE INCURRED HEREUNDER, (D) CLAUSE (I) OF THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, (E) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS CONTAINED IN THE SECOND
LIEN LOAN DOCUMENTS, (F) CLAUSE (I) OF THE FOREGOING SHALL

 

52

--------------------------------------------------------------------------------


 


NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT THEREOF AND (G) CLAUSE (I) OF THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS AND CONDITIONS CONTAINED IN THE PARENT CREDIT AGREEMENT.


 


SECTION 6.07. TRANSACTIONS WITH AFFILIATES. EXCEPT FOR TRANSACTIONS DESCRIBED ON
SCHEDULE 6.07, SELL OR TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE OR
ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER
TRANSACTIONS WITH, ANY OF ITS AFFILIATES OTHER THAN THE BORROWER OR ANY OF ITS
WHOLLY OWNED SUBSIDIARIES, EXCEPT THAT THE BORROWER OR ANY SUBSIDIARY MAY ENGAGE
IN ANY OF THE FOREGOING TRANSACTIONS AT PRICES AND ON TERMS AND CONDITIONS NOT
LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES.


 


SECTION 6.08. BUSINESS OF THE BORROWER AND SUBSIDIARIES. ENGAGE AT ANY TIME IN
ANY BUSINESS OR BUSINESS ACTIVITY OTHER THAN THE BUSINESS CURRENTLY CONDUCTED BY
IT AND BUSINESS ACTIVITIES REASONABLY INCIDENTAL OR ANCILLARY THERETO.


 


SECTION 6.09. OTHER INDEBTEDNESS AND AGREEMENTS. (A)  PERMIT ANY WAIVER,
SUPPLEMENT, MODIFICATION OR AMENDMENT OF THE SECOND LIEN CREDIT AGREEMENT OR THE
LOAN DOCUMENTS (AS DEFINED THEREIN) IF THE EFFECT OF SUCH WAIVER, SUPPLEMENT,
MODIFICATION OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF THE
OBLIGOR OR CONFER ADDITIONAL MATERIAL RIGHTS ON THE HOLDERS OF SUCH INDEBTEDNESS
IN A MANNER MATERIALLY ADVERSE TO THE BORROWER, ANY OF THE SUBSIDIARIES OR THE
LENDERS; PROVIDED THAT THE FOREGOING WILL NOT PROHIBIT ANY WAIVER, SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THE SECOND LIEN CREDIT AGREEMENT OR THE LOAN
DOCUMENTS (AS DEFINED THEREIN) EXPRESSLY PERMITTED BY THE INTERCREDITOR
AGREEMENT.


 


(B)   (I)  MAKE ANY DISTRIBUTION, WHETHER IN CASH, PROPERTY, SECURITIES OR A
COMBINATION THEREOF, OTHER THAN REGULAR SCHEDULED PAYMENTS OF INTEREST AS AND
WHEN DUE, IN RESPECT OF, OR PAY, OR OFFER OR COMMIT TO PAY, OR DIRECTLY OR
INDIRECTLY (INCLUDING PURSUANT TO ANY SYNTHETIC PURCHASE AGREEMENT) REDEEM,
REPURCHASE, RETIRE OR OTHERWISE ACQUIRE FOR CONSIDERATION, OR SET APART ANY SUM
FOR THE AFORESAID PURPOSES, ANY INDEBTEDNESS UNDER THE SECOND LIEN CREDIT
AGREEMENT (OTHER THAN WITH DECLINED PROCEEDS APPLIED IN ACCORDANCE WITH THE
MANDATORY PREPAYMENT PROVISIONS OF THE SECOND LIEN CREDIT AGREEMENT AS
CONTEMPLATED BY SECTION 2.13(E)), OR (II) PAY IN CASH ANY AMOUNT IN RESPECT OF
ANY INDEBTEDNESS OR PREFERRED EQUITY INTERESTS THAT MAY AT THE OBLIGOR’S OPTION
BE PAID IN KIND OR IN OTHER SECURITIES.


 


SECTION 6.10. CAPITAL EXPENDITURES. (A)  PERMIT THE AGGREGATE AMOUNT OF CAPITAL
EXPENDITURES MADE BY THE BORROWER AND THE SUBSIDIARIES IN ANY FISCAL YEAR TO
EXCEED $9,000,000.


 


(B)   THE UNUSED AMOUNT OF PERMITTED CAPITAL EXPENDITURES SET FORTH IN
PARAGRAPH (A) ABOVE IN RESPECT OF ANY FISCAL YEAR COMMENCING WITH THE FISCAL
YEAR ENDING ON DECEMBER 31, 2006, MAY BE CARRIED FORWARD AND USED IN THE NEXT
SUCCEEDING FISCAL YEAR. FOR PURPOSES OF THIS PARAGRAPH, THE AMOUNT OF CAPITAL
EXPENDITURES MADE IN ANY FISCAL YEAR SHALL BE ALLOCATED FIRST, TO THE AMOUNT
CARRIED FORWARD TO SUCH FISCAL YEAR FROM

 

53

--------------------------------------------------------------------------------


 


THE IMMEDIATELY PRECEDING FISCAL YEAR, AND SECOND, TO THE SCHEDULED AMOUNT
PERMITTED UNDER PARAGRAPH (A) ABOVE FOR SUCH FISCAL YEAR.

 

54

--------------------------------------------------------------------------------


 


SECTION 6.11. INTEREST COVERAGE RATIO. PERMIT THE INTEREST COVERAGE RATIO FOR
ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS, IN EACH CASE TAKEN AS ONE
ACCOUNTING PERIOD, SET FORTH BELOW TO BE LESS THAN THE RATIO SET FORTH BELOW FOR
SUCH FISCAL QUARTER:

 

Fiscal Year

 

First Quarter

 

Second Quarter

 

Third Quarter

 

Fourth Quarter

 

2006

 

1.85:1

 

1.85:1

 

1.85:1

 

2.00:1

 

2007

 

2.00:1

 

2.00:1

 

2.25:1

 

2.25:1

 

2008

 

3.00:1

 

3.00:1

 

3.00:1

 

3.00:1

 

2009 and thereafter

 

3.50:1

 

3.50:1

 

3.50:1

 

3.50:1

 

 


SECTION 6.12. FIXED CHARGE COVERAGE RATIO. PERMIT THE FIXED CHARGE COVERAGE
RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS, IN EACH CASE TAKEN AS
ONE ACCOUNTING PERIOD, TO BE LESS THAN 1.25 TO 1.00.


 


SECTION 6.13. MAXIMUM LEVERAGE RATIO. PERMIT THE LEVERAGE RATIO AT THE END OF
ANY FISCAL QUARTER SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH BELOW
FOR SUCH FISCAL QUARTER:

 

Fiscal Year

 

First Quarter

 

Second Quarter

 

Third Quarter

 

Fourth Quarter

 

2006

 

6.75:1

 

6.75:1

 

6.75:1

 

6.50:1

 

2007

 

6.00:1

 

5.75:1

 

5.50:1

 

5.25:1

 

2008

 

4.25:1

 

4.25:1

 

4.25:1

 

4.25:1

 

2009 and thereafter

 

3.50:1

 

3.50:1

 

3.50:1

 

3.50:1

 

 


SECTION 6.14. FISCAL YEAR. WITH RESPECT TO THE BORROWER, CHANGE ITS FISCAL
YEAR-END TO A DATE OTHER THAN DECEMBER 31 (OR A DATE THAT IS NO MORE THAN FIVE
DAYS BEFORE OR AFTER DECEMBER 31).


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

In case of the happening of any of the following events (each, an “Event of
Default”):

 

(A) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE IN OR IN CONNECTION WITH
ANY LOAN DOCUMENT OR THE BORROWINGS HEREUNDER, OR ANY REPRESENTATION, WARRANTY,
STATEMENT OR INFORMATION CONTAINED IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER INSTRUMENT FURNISHED IN CONNECTION WITH OR PURSUANT TO ANY
LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED;

 

55

--------------------------------------------------------------------------------


 

(B) DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT
A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR OTHERWISE;

 

(C) DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY INTEREST ON ANY LOAN OR ANY FEE
OR OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN (B) ABOVE) DUE UNDER ANY
LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS;

 

(D) DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY THE BORROWER
OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 5.01(A) (WITH RESPECT TO THE BORROWER ONLY) OR 5.08 OR IN ARTICLE VI;

 

(E) DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY THE BORROWER
OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY LOAN
DOCUMENT (OTHER THAN THOSE SPECIFIED IN (B), (C) OR (D) ABOVE) AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS TO THE BORROWER;

 

(F) (I)  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO PAY ANY PRINCIPAL OR
INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF ANY MATERIAL INDEBTEDNESS,
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, OR (II) ANY OTHER EVENT OR
CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO
ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF
NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS OF ANY MATERIAL
INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY
MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE,
REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT
THIS CLAUSE (II) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A
RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS;

 

(G) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF IN
RESPECT OF THE BORROWER OR ANY SUBSIDIARY, OR OF A SUBSTANTIAL PART OF THE
PROPERTY OR ASSETS OF THE BORROWER OR A SUBSIDIARY, UNDER TITLE 11 OF THE UNITED
STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
THE PROPERTY OR ASSETS OF THE BORROWER OR A SUBSIDIARY OR (III) THE WINDING-UP
OR LIQUIDATION OF THE BORROWER OR ANY SUBSIDIARY; AND SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

56

--------------------------------------------------------------------------------


 

(H) THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING
OR FILE ANY PETITION SEEKING RELIEF UNDER TITLE 11 OF THE UNITED STATES CODE, AS
NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR THE FILING OF ANY PETITION DESCRIBED IN (G) ABOVE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY,
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, (VI) BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(I) ONE OR MORE JUDGMENTS SHALL BE RENDERED AGAINST THE BORROWER, ANY SUBSIDIARY
OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD
OF 60 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED,
OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS
OR PROPERTIES OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT AND
SUCH JUDGMENT IS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF
$2,500,000;

 

(J) AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL OTHER
SUCH ERISA EVENTS, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;

 

(K) ANY GUARANTEE UNDER THE GUARANTEE AGREEMENT FOR ANY REASON SHALL CEASE TO BE
IN FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH ITS TERMS), OR ANY
GUARANTOR SHALL DENY IN WRITING THAT IT HAS ANY FURTHER LIABILITY UNDER THE
GUARANTEE AGREEMENT (OTHER THAN AS A RESULT OF THE DISCHARGE OF SUCH GUARANTOR
IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS);

 

(L) ANY SECURITY INTEREST PURPORTED TO BE CREATED BY ANY SECURITY DOCUMENT SHALL
CEASE TO BE, OR SHALL BE ASSERTED BY THE BORROWER, ANY OTHER LOAN PARTY OR
PARENT NOT TO BE, A VALID, PERFECTED, FIRST PRIORITY (EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT) SECURITY
INTEREST IN THE SECURITIES, ASSETS OR PROPERTIES COVERED THEREBY, EXCEPT TO THE
EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM THE FAILURE OF
THE COLLATERAL AGENT TO MAINTAIN POSSESSION OF CERTIFICATES REPRESENTING
SECURITIES PLEDGED UNDER SUCH SECURITY DOCUMENT; OR

 

(M) THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the

 

57

--------------------------------------------------------------------------------


 

Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


 

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents. Each of the Lenders acknowledges and
agrees that the Collateral Agent shall also act, subject to and in accordance
with the terms of the Intercreditor Agreement, as the collateral agent for the
lenders under the Second Lien Credit Agreement.

 

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and

 

58

--------------------------------------------------------------------------------


 

powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (c) except as expressly set forth in the Loan Documents,
neither Agent shall have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower (not to be unreasonably withheld or delayed and
so long as no Event of Default shall have occurred and be continuing), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such

 

59

--------------------------------------------------------------------------------


 

appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01. NOTICES. NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FAX, AS FOLLOWS:


 


(A)   IF TO THE BORROWER, TO IT AT 11 MADISON AVENUE, 17TH FLOOR, NEW YORK, NY
10010, ATTENTION OF GENERAL COUNSEL (FAX NO. (212) 589-2601);


 


(B)   IF TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, TO CREDIT SUISSE,
ELEVEN MADISON AVENUE, NEW YORK, NY 10010, ATTENTION OF AGENCY GROUP
(FAX NO. (212) 325-8304); AND


 


(C)   IF TO A LENDER, TO IT AT ITS ADDRESS (OR FAX NUMBER) SET FORTH ON
SCHEDULE 2.01 OR IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH SUCH LENDER
SHALL HAVE BECOME A PARTY HERETO.


 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this

 

60

--------------------------------------------------------------------------------


 

Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 


SECTION 9.02. SURVIVAL OF AGREEMENT. ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED
UPON BY THE LENDERS AND SHALL SURVIVE THE MAKING BY THE LENDERS OF THE LOANS,
REGARDLESS OF ANY INVESTIGATION MADE BY THE LENDERS OR ON THEIR BEHALF, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID AND SO LONG AS
THE COMMITMENTS HAVE NOT BEEN TERMINATED. THE PROVISIONS OF SECTIONS 2.14, 2.16,
2.20 AND 9.05 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF
THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE
EXPIRATION OF THE COMMITMENTS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY
LENDER.


 


SECTION 9.03. BINDING EFFECT. THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT
SHALL HAVE BEEN EXECUTED BY THE BORROWER AND THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.


 


SECTION 9.04. SUCCESSORS AND ASSIGNS. (A)  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR THE LENDERS THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND
AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(B)   EACH LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR
A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT), WITH THE
PRIOR WRITTEN CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT (IN EACH CASE
NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER, THAT (I) THE
AMOUNT OF THE COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH
ASSIGNMENT AND AFTER GIVING EFFECT TO SUCH ASSIGNMENT (IN EACH CASE DETERMINED
AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $1,000,000
(PROVIDED THAT THE LOANS AND COMMITMENTS OF LENDERS THAT ARE AFFILIATES OR
RELATED FUNDS SHALL BE AGGREGATED FOR PURPOSES OF DETERMINING SUCH MINIMUM
AMOUNT), (II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE VIA AN ELECTRONIC
SETTLEMENT SYSTEM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (OR, IF PREVIOUSLY
AGREED WITH THE ADMINISTRATIVE AGENT,

 

61

--------------------------------------------------------------------------------


 


MANUALLY) AND SHALL PAY TO THE ADMINISTRATIVE AGENT A PROCESSING AND RECORDATION
FEE OF $3,500 (WHICH FEE MAY BE WAIVED OR REDUCED IN THE SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT), PROVIDED THAT ONLY ONE SUCH FEE SHALL BE PAYABLE IN THE
CASE OF CONCURRENT ASSIGNMENTS TO PERSONS THAT, AFTER GIVING EFFECT TO SUCH
ASSIGNMENTS, WILL BE RELATED FUNDS, (III) THE ASSIGNEE, IF IT SHALL NOT BE A
LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE AND ALL APPLICABLE TAX FORMS AND (IV) THE CONSENT OF THE BORROWER
SHALL NOT BE REQUIRED (A) IF SUCH ASSIGNMENT IS MADE TO ANOTHER LENDER OR AN
AFFILIATE OR RELATED FUND OF A LENDER OR (B) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT. UPON ACCEPTANCE AND RECORDING PURSUANT TO
PARAGRAPH (E) OF THIS SECTION 9.04, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ACCEPTANCE, (A) THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT AND
(B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL
CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.16, 2.20 AND 9.05.


 


(C)   BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) SUCH
ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE
INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT ITS
COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS LOANS, IN EACH CASE WITHOUT
GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE, ARE AS SET
FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE, (II) EXCEPT AS SET FORTH IN (I) ABOVE,
SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT, OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO, OR THE FINANCIAL CONDITION OF THE BORROWER OR ANY SUBSIDIARY OR THE
PERFORMANCE OR OBSERVANCE BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE REPRESENTS
AND WARRANTS THAT IT IS AN ELIGIBLE ASSIGNEE, LEGALLY AUTHORIZED TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED
A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.05(A) OR DELIVERED PURSUANT TO SECTION 5.04,
THE INTERCREDITOR AGREEMENT AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, SUCH ASSIGNING
LENDER OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE AGREES TO
BE BOUND BY THE TERMS OF THE INTERCREDITOR AGREEMENT; (VII) SUCH ASSIGNEE
APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT AND THE

 

62

--------------------------------------------------------------------------------


 


COLLATERAL AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH
POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT, RESPECTIVELY, BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS
AS ARE REASONABLY INCIDENTAL THERETO; AND (VIII) SUCH ASSIGNEE AGREES THAT IT
WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE
TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(D)   THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AND THE COLLATERAL AGENT, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(E)   UPON ITS RECEIPT OF, AND CONSENT TO, A DULY COMPLETED ASSIGNMENT AND
ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE
QUESTIONNAIRE COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) ABOVE AND THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND,
IF REQUIRED, THE BORROWER TO SUCH ASSIGNMENT AND ANY APPLICABLE TAX FORMS, THE
ADMINISTRATIVE AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND
(II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. NO ASSIGNMENT
SHALL BE EFFECTIVE UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN
THIS PARAGRAPH (E).


 


(F)   EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER PERSONS IN ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED, HOWEVER, THAT
(I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS OR OTHER
PERSONS SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS
CONTAINED IN SECTIONS 2.14, 2.16 AND 2.20 TO THE SAME EXTENT AS IF THEY WERE
LENDERS (BUT, WITH RESPECT TO ANY PARTICULAR PARTICIPANT, TO NO GREATER EXTENT
THAN THE LENDER THAT SOLD THE PARTICIPATION TO SUCH PARTICIPANT) AND (IV) THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THE OBLIGATIONS OF THE BORROWER RELATING TO THE LOANS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT (OTHER THAN
AMENDMENTS, MODIFICATIONS OR WAIVERS DECREASING THE AMOUNT OF PRINCIPAL OF OR
THE RATE AT WHICH INTEREST IS PAYABLE ON THE LOANS IN WHICH SUCH PARTICIPATING
BANK OR PERSON HAS AN

 

63

--------------------------------------------------------------------------------


 


INTEREST, EXTENDING ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FIXED FOR THE
PAYMENT OF INTEREST ON THE LOANS IN WHICH SUCH PARTICIPATING BANK OR PERSON HAS
AN INTEREST, INCREASING OR EXTENDING THE COMMITMENTS IN WHICH SUCH PARTICIPATING
BANK OR PERSON HAS AN INTEREST OR RELEASING ANY GUARANTOR (OTHER THAN IN
CONNECTION WITH THE SALE OF SUCH GUARANTOR IN A TRANSACTION PERMITTED BY
SECTION 6.05) OR ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL).


 


(G)   ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 9.04, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER BY
OR ON BEHALF OF THE BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE OF
INFORMATION DESIGNATED BY THE BORROWER AS CONFIDENTIAL, EACH SUCH ASSIGNEE OR
PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL EXECUTE AN AGREEMENT
WHEREBY SUCH ASSIGNEE OR PARTICIPANT SHALL AGREE (SUBJECT TO CUSTOMARY
EXCEPTIONS) TO PRESERVE THE CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION ON
TERMS NO LESS RESTRICTIVE THAN THOSE APPLICABLE TO THE LENDERS PURSUANT TO
SECTION 9.16.


 


(H)   ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE EXTENSIONS OF CREDIT TO SUCH LENDER OR IN SUPPORT OF
OBLIGATIONS OWED BY SUCH LENDER; PROVIDED THAT NO SUCH ASSIGNMENT SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE
FOR SUCH LENDER AS A PARTY HERETO.


 


(I)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL
OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED
TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING
HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND (II) IF AN
SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY
PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN
PURSUANT TO THE TERMS HEREOF. THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL
UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF,
SUCH LOAN WERE MADE BY SUCH GRANTING LENDER. EACH PARTY HERETO HEREBY AGREES
THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION
UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING
LENDER). IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH
AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE
DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING
COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE
AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF. IN ADDITION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.04, ANY SPC
MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER
AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR,
ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR
TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE BORROWER AND ADMINISTRATIVE
AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH
SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND (II) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS

 

64

--------------------------------------------------------------------------------


 


LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


(J)   THE BORROWER SHALL NOT ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR DUTIES
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID.


 


SECTION 9.05. EXPENSES; INDEMNITY. (A)  THE BORROWER AGREES TO PAY ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITY AND
THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY OR THEREBY
CONTEMPLATED SHALL BE CONSUMMATED) OR INCURRED BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR, DURING THE EXISTENCE OF AN EVENT OF DEFAULT, ANY LENDER IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN CONNECTION WITH THE LOANS MADE
HEREUNDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE &
MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, AND,
IN CONNECTION WITH ANY SUCH ENFORCEMENT OR PROTECTION, THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY OTHER COUNSEL FOR THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT OR ANY LENDER.


 


(B)   THE BORROWER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, EACH LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING REASONABLE COUNSEL FEES, CHARGES AND DISBURSEMENTS, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE
PERFORMANCE BY THE PARTIES THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED
THEREBY (INCLUDING THE SYNDICATION OF THE CREDIT FACILITY), (II) THE USE OF THE
PROCEEDS OF THE LOANS, (III) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A PARTY
THERETO (AND REGARDLESS OF WHETHER SUCH MATTER IS INITIATED BY A THIRD PARTY OR
BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES), OR
(IV) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER
OR THE SUBSIDIARIES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AGAINST AN INDEMNITEE FOR
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, IF THE BORROWER OR SUCH SUBSIDIARY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

 

65

--------------------------------------------------------------------------------


 


(C)   TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE
PAID BY IT TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT UNDER PARAGRAPH
(A) OR (B) OF THIS SECTION 9.05, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS THE CASE MAY BE, SUCH LENDER’S
PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED
EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN ITS CAPACITY AS SUCH. FOR
PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED BASED UPON ITS
OUTSTANDING LOANS AT THE TIME.


 


(D)   TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.


 


(E)   THE PROVISIONS OF THIS SECTION 9.05 SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE LOANS, THE EXPIRATION OF THE COMMITMENTS, THE INVALIDITY OR UNENFORCEABILITY
OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT OR ANY LENDER. ALL AMOUNTS DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE ON
WRITTEN DEMAND THEREFOR.


 


SECTION 9.06. RIGHT OF SETOFF. IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER PARAGRAPH (B), (C), (G) OR (H) OF ARTICLE VII OR, WITH THE
CONSENT OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, UPON THE OCCURRENCE
OF ANY OTHER EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND
FROM TIME TO TIME, EXCEPT TO THE EXTENT PROHIBITED BY LAW, TO SET OFF AND APPLY
ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL)
AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR
FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY OF AND ALL THE
OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT AND
OTHER LOAN DOCUMENTS HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR SUCH OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. THE RIGHTS OF EACH
LENDER UNDER THIS SECTION 9.06 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


 


SECTION 9.07. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 9.08. WAIVERS; AMENDMENT. (A)  NO FAILURE OR DELAY OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT OR ANY LENDER IN EXERCISING ANY POWER OR

 

66

--------------------------------------------------------------------------------


 


RIGHT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER. THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE. NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER OR ANY OTHER LOAN PARTY
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. NO NOTICE OR DEMAND
ON THE BORROWER IN ANY CASE SHALL ENTITLE THE BORROWER TO ANY OTHER OR FURTHER
NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)   NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO SUCH
AGREEMENT SHALL (I) DECREASE THE PRINCIPAL AMOUNT OF, OR EXTEND THE MATURITY OF,
OR ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FOR THE PAYMENT OF ANY INTEREST
ON, ANY LOAN, OR WAIVE OR EXCUSE ANY SUCH PAYMENT OR ANY PART THEREOF, OR
DECREASE THE RATE OF INTEREST ON ANY LOAN, WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER DIRECTLY ADVERSELY AFFECTED THEREBY, (II) INCREASE OR EXTEND THE
COMMITMENT OF ANY LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
LENDER, (III) AMEND OR MODIFY THE PRO RATA REQUIREMENTS OF SECTION 2.17, THE
PROVISIONS OF SECTION 9.04(J) OR THE PROVISIONS OF THIS SECTION OR RELEASE ANY
GUARANTOR (OTHER THAN IN CONNECTION WITH THE SALE OF SUCH GUARANTOR IN A
TRANSACTION PERMITTED BY SECTION 6.05) OR ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER, (IV) MODIFY THE
PROTECTIONS AFFORDED TO AN SPC PURSUANT TO THE PROVISIONS OF
SECTION 9.04(I) WITHOUT THE WRITTEN CONSENT OF SUCH SPC OR (V) REDUCE THE
PERCENTAGE CONTAINED IN THE DEFINITION OF THE TERM “REQUIRED LENDERS” WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (IT BEING UNDERSTOOD THAT WITH THE
CONSENT OF THE REQUIRED LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO
THIS AGREEMENT MAY BE INCLUDED IN THE DETERMINATION OF THE REQUIRED LENDERS ON
SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS ON THE DATE HEREOF); PROVIDED
FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE
RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT.


 


SECTION 9.09. INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION 9.09 SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE

 

67

--------------------------------------------------------------------------------


 


TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED (BUT NOT
ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH
INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF REPAYMENT,
SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.10. ENTIRE AGREEMENT. THIS AGREEMENT, THE FEE LETTER AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES RELATIVE TO
THE SUBJECT MATTER HEREOF. ANY OTHER PREVIOUS AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON (OTHER THAN THE
PARTIES HERETO AND THERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED
HEREUNDER AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS) ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.


 


SECTION 9.12. SEVERABILITY. IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN
AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION).
THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS.


 


SECTION 9.13. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 9.03.
DELIVERY OF AN EXECUTED SIGNATURE

 

68

--------------------------------------------------------------------------------


 


PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS
DELIVERY OF A MANUALLY SIGNED COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.14. HEADINGS. ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.15. JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A)  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


 


(B)   THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY NEW YORK
STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)   EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 


SECTION 9.16. CONFIDENTIALITY. EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY OR QUASI-REGULATORY AUTHORITY (SUCH
AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO THE EXTENT
REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL
PROCESS, (D) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES

 

69

--------------------------------------------------------------------------------


 


HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR ANY SUIT, ACTION OR PROCEEDING
RELATING TO THE ENFORCEMENT OF ITS RIGHTS HEREUNDER OR THEREUNDER, (E) SUBJECT
TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS
SECTION 9.16, TO (I) ANY ACTUAL OR PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN ANY
OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF
THEIR RESPECTIVE OBLIGATIONS, (F) WITH THE CONSENT OF THE BORROWER OR (G) TO THE
EXTENT SUCH INFORMATION BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A
BREACH OF THIS SECTION 9.16. FOR THE PURPOSES OF THIS SECTION, “INFORMATION”
SHALL MEAN ALL INFORMATION RECEIVED FROM THE BORROWER AND RELATED TO THE
BORROWER OR PARENT OR THEIR BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT WAS
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER ON A
NONCONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE BY THE BORROWER. ANY PERSON
REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS
SECTION 9.16 SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO
IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD ITS OWN
CONFIDENTIAL INFORMATION.


 


SECTION 9.17. USA PATRIOT ACT NOTICE. EACH LENDER AND THE ADMINISTRATIVE AGENT
(FOR ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE USA PATRIOT ACT.


 

[Remainder of page intentionally left blank]

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

WEIGHTWATCHERS.COM, INC.,

 

 

 

 

 

 

 

 

 

By

/s/ DAVID P. KIRCHHOFF

 

 

 

Name: David P. Kirchhoff

 

 

 

Title:   CEO & President

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, individually and as
Administrative Agent and Collateral Agent,

 

 

 

 

 

 

 

 

 

By

/s/ ROBERT HETU

 

 

 

Name: Robert Hetu

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

By

/s/ CASSANDRA DROOGAN

 

 

 

Name: Cassandra Droogan

 

 

 

Title:   Associate

 

 

 

 

 

 

 

 

 

 

 

71

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

    As Lender

 

 

 

 

 

 

 

 

 

By

/s/ LOUISE E. DUCHI

 

 

 

Name: Louise E. Duchi

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

72

--------------------------------------------------------------------------------


 

 

 

COMMERZBANK AG, NEW YORK

 

AND GRAND CAYMAN BRANCHES

 

    As Lender

 

 

 

 

 

 

 

 

 

By

/s/ ADAM T. STROM

 

 

 

Name: Adam T. Strom

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

By

/s/ HENRY J. SPARK

 

 

 

Name: Henry J. Spark

 

 

 

Title:   Assistant Vice President

 

 

 

 

 

 

 

73

--------------------------------------------------------------------------------


 

 

 

BAYERISHE HYPO-UND VEREINSBANK AG,

 

NEW YORK BRANCH

 

    As Lender

 

 

 

 

 

 

 

 

 

By

/s/ MARTHA G. MARTINEZ

 

 

 

Name: Martha G. Martinez

 

 

 

Title:   Associate Director

 

 

 

 

 

 

 

 

 

 

By

/s/ JENNIFER LARROW

 

 

 

Name: Jennifer Larrow

 

 

 

Title:   Associate Director

 

 

 

 

 

 

 

74

--------------------------------------------------------------------------------


 

 

 

SOVEREIGN BANK

 

    As Lender

 

 

 

 

 

 

 

 

 

By

/s/ ANTONIA BADOLATO

 

 

 

Name: Antonia Badolato

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

75

--------------------------------------------------------------------------------


 

 

 

MIZUHO CORPORATE BANK, LTD.

 

    As Lender

 

 

 

 

 

 

 

 

 

By

/s/ JAMES FAYEN

 

 

 

Name: James Fayen

 

 

 

Title:   Deputy General Manager

 

 

 

 

 

 

 

 

 

 

 

76

--------------------------------------------------------------------------------
